Exhibit 10.1
     Execution version
AMENDED AND RESTATED LOAN AGREEMENT
Dated as of October 1, 2008
among
G&K RECEIVABLES CORP., as Borrower,
G&K SERVICES, INC., as initial Servicer,
THREE PILLARS FUNDING LLC, as Lender,
and
SUNTRUST ROBINSON HUMPHREY, INC., as Administrator

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page  
 
            ARTICLE I. DEFINITIONS     1  
 
           
Section 1.1
  Defined Terms     1  
Section 1.2
  Other Definitional Provisions     19  
Section 1.3
  Other Terms     19  
Section 1.4
  Computation of Time Periods     19  
 
            ARTICLE II. THE LENDER’S COMMITMENT, BORROWING PROCEDURES AND LENDER
NOTE     20  
 
           
Section 2.1
  Lender’s Commitment     20  
Section 2.2
  Borrowing Procedures     20  
Section 2.3
  Funding     20  
Section 2.4
  Representation and Warranty     20  
Section 2.5
  Extension of Lender’s Commitment     21  
Section 2.6
  Voluntary Termination of Lender’s Commitment; Reduction of Facility Limit    
21  
Section 2.7
  Note     21  
Section 2.8
  Concentration Accounts     22  
 
            ARTICLE III. INTEREST, FEES, ETC.     22  
 
           
Section 3.1
  Interest Rates     22  
Section 3.2
  Interest Payment Dates     22  
Section 3.3
  Interest Allocations     23  
Section 3.4
  Fees     23  
Section 3.5
  Computation of Interest and Fees     23  
 
            ARTICLE IV. REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS
    24  
 
           
Section 4.1
  Repayments and Prepayments     24  
Section 4.2
  Application of Collections     24  
Section 4.3
  Application of Certain Payments     25  
Section 4.4
  Due Date Extension     26  
Section 4.5
  Making of Payments     26  
 
            ARTICLE V. SECURITY INTEREST     26  
 
           
Section 5.1
  Grant of Security     26  
Section 5.2
  Administrator Appointed Attorney-in-Fact     27  
Section 5.3
  Administrator May Perform     27  
Section 5.4
  Release of Collateral     28  

ii



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE VI. INCREASED COSTS, ETC.     28  
 
           
Section 6.1
  Increased Costs     28  
Section 6.2
  Funding Losses     29  
Section 6.3
  Withholding Taxes     29  
 
            ARTICLE VII. CONDITIONS TO BORROWING     30  
 
           
Section 7.1
  Initial Loan     30  
 
  7.1.1     Resolutions     30  
 
  7.1.2     Consents, etc     30  
 
  7.1.3     Incumbency and Signatures     30  
 
  7.1.4     Good Standing Certificates     30  
 
  7.1.5     Financing Statements     30  
 
  7.1.6     Search Reports     31  
 
  7.1.7     Fee Letter; Payment of Fees     31  
 
  7.1.8     Receivables Sale Agreement     31  
 
  7.1.9     Opinions of Counsel     31  
 
  7.1.10   Lender Note     31  
 
  7.1.11   Borrowing Base Certificate     31  
 
  7.1.12   Concentration Account Agreements     31  
 
  7.1.13   Releases     31  
 
  7.1.14   Other     31  
Section 7.2
  All Loans     31  
 
  7.2.1     No Default, etc.     31  
 
  7.2.2     Borrowing Request, etc.     32  
 
  7.2.3     Commitment Termination Date     32  
 
  7.2.4     Collateral Review     32  
 
  7.2.5     Accounts     32  
 
            ARTICLE VIII. REPRESENTATIONS AND WARRANTIES     32  
 
           
Section 8.1
  Existence and Power     32  
Section 8.2
  Power and Authority; Due Authorization, Execution and Delivery     32  
Section 8.3
  No Conflict     33  
Section 8.4
  Governmental Authorization     33  
Section 8.5
  Actions, Suits     33  
Section 8.6
  Binding Effect     33  
Section 8.7
  Accuracy of Information     33  
Section 8.8
  Margin Regulations; Use of Proceeds     34  
Section 8.9
  Good Title     34  
Section 8.10
  Perfection     34  
Section 8.11
  Places of Business and Locations of Records     34  
Section 8.12
  Accounts     34  
Section 8.13
  No Material Adverse Effect     34  
Section 8.14
  Names     34  
Section 8.15
  Ownership of Borrower; No Subsidiaries     35  

iii



--------------------------------------------------------------------------------



 



                      Page  
 
           
Section 8.16
  Not a Holding Company or an Investment Company     35  
Section 8.17
  Compliance with Credit and Collection Policy     35  
Section 8.18
  Solvency     35  
Section 8.19
  Eligible Receivables     35  
Section 8.20
  Accuracy of Information     35  
Section 8.21
  Sales by Originators     35  
 
            ARTICLE IX. COVENANTS OF BORROWER AND SERVICER     35  
 
           
Section 9.1
  Affirmative Covenants     35  
 
  9.1.1     Compliance with Laws, Etc     36  
 
  9.1.2     Preservation of Legal Existence     36  
 
  9.1.3     Performance and Compliance with Receivables     36  
 
  9.1.4     Credit and Collection Policy     36  
 
  9.1.5     Reporting Requirements     36  
 
  9.1.6     Use of Proceeds     38  
 
  9.1.7     Separate Legal Entity     38  
 
  9.1.8     Adverse Claims on Receivables     39  
 
  9.1.9     Further Assurances     39  
 
  9.1.10   Servicing     40  
 
  9.1.11   Inspection     40  
 
  9.1.12   Cooperation     40  
 
  9.1.13   Facility     41  
 
  9.1.14   Accounts     41  
Section 9.2
  Negative Covenants     41  
 
  9.2.1     Sales, Liens, Etc     41  
 
  9.2.2     Mergers, Acquisitions, Sales, Subsidiaries, etc     41  
 
  9.2.3     Change in Business; Change in Credit and Collection Policy     42  
 
  9.2.4     Other Debt     42  
 
  9.2.5     Organizational Documents     42  
 
  9.2.6     Jurisdiction of Organization; Location of Records     42  
 
  9.2.7     Financing Statements     42  
 
  9.2.8     Business Restrictions     43  
 
  9.2.9     Other Agreements     43  
 
            ARTICLE X. SIGNIFICANT EVENTS AND THEIR EFFECT     43  
 
           
Section 10.1
  Events of Default     43  
 
  10.1.1   Non-Payment of Loans, Etc     43  
 
  10.1.2   Non-Compliance with Other Provisions     43  
 
  10.1.3   Breach of Representations and Warranties     43  
 
  10.1.4   Bankruptcy     44  
 
  10.1.5   Tax Liens     44  
Section 10.2
  Amortization Events     44  
 
  10.2.1   Servicer Event of Default     44  
 
  10.2.2   Borrowing Base Deficit     44  
 
  10.2.3   Default Ratio     44  

iv



--------------------------------------------------------------------------------



 



                      Page  
 
           
 
  10.2.4   Dilution Ratio     44  
 
  10.2.5   Delinquency Ratio     44  
 
  10.2.6   Accounts Receivable Turnover Ratio     44  
 
  10.2.7   Event of Default     44  
 
  10.2.8   Validity of Transaction Documents     44  
 
  10.2.9   Termination Date     45  
 
  10.2.10  Change of Control     45  
Section 10.3
  Effect of Significant Event     45  
 
            ARTICLE XI. THE SERVICER     46  
 
           
Section 11.1
  G&K as Initial Servicer     46  
Section 11.2
  Certain Duties of Servicer     46  
 
  11.2.1    Authorization to Act as Borrower’s Agent     46  
 
  11.2.2    Servicer to Act as Servicer     46  
 
  11.2.3    Collections     48  
 
  11.2.4    Concentration Accounts     49  
Section 11.3
  Servicing Compensation     49  
Section 11.4
  Agreement Not to Resign     49  
Section 11.5
  Designation of Servicer     50  
Section 11.6
  Termination     50  
Section 11.7
  Servicer Events of Default     50  
 
  11.7.1    Failure to Make Payments and Deposits     50  
 
  11.7.2    Non-Compliance with Other Provisions     50  
 
  11.7.3    Delegation     50  
 
  11.7.4    Breach of Representations and Warranties     50  
 
  11.7.5    Bankruptcy     50  
 
  11.7.6    Judgments     50  
 
  11.7.7    Cross-Default to Material Debt     51  
 
            ARTICLE XII. ADMINISTRATOR     51  
 
           
Section 12.1
  Authorization and Action     51  
Section 12.2
  Administrator and Affiliates     51  
 
            ARTICLE XIII. ASSIGNMENTS     52  
 
           
Section 13.1
  Restrictions on Assignments     52  
Section 13.2
  Documentation     52  
Section 13.3
  Rights of Assignee     52  
Section 13.4
  Notice of Assignment     52  
 
            ARTICLE XIV. INDEMNIFICATION     53  
 
           
Section 14.1
  General Indemnity of Borrower     53  
Section 14.2
  Indemnity of Servicer     53  

v



--------------------------------------------------------------------------------



 



                      Page  
 
            ARTICLE XV. MISCELLANEOUS     53  
 
           
Section 15.1
  No Waiver; Remedies     53  
Section 15.2
  Amendments, Etc.     54  
Section 15.3
  Notices, Etc.     54  
Section 15.4
  Costs, Expenses and Taxes     54  
Section 15.5
  Binding Effect; Survival     55  
Section 15.6
  Captions and Cross References     55  
Section 15.7
  Severability     55  
Section 15.8
  Governing Law     55  
Section 15.9
  Counterparts     56  
Section 15.10
  Submission to Jurisdiction; Waiver of Trial by Jury     56  
Section 15.11
  No Recourse Against Lender     56  
Section 15.12
  No Proceedings     56  
Section 15.13
  Confidentiality     57  
Section 15.14
  Entire Agreement     57  
Section 15.15
  Limitation on Payments     57  

     
EXHIBITS AND SCHEDULES
 
   
EXHIBIT A
  Form of Borrowing Request
EXHIBIT B
  Form of Lender Note
EXHIBIT C
  Form of Monthly Report
EXHIBIT D
  Form of Borrowing Base Certificate
EXHIBIT E
  Forms of Concentration Account Agreement
SCHEDULE 8.12
  Deposit Accounts and Concentration Accounts
SCHEDULE 9.1.5
  Collateral Review Requirements
SCHEDULE 15.3
  Notice Addresses

vi



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED LOAN AGREEMENT
          THIS AMENDED AND RESTATED LOAN AGREEMENT is made and entered into as
of October 1, 2008, among G&K RECEIVABLES CORP., a Minnesota corporation
(“Borrower”), G&K SERVICES, INC., a Minnesota corporation, in its capacity as
the initial servicer (in such capacity, together with its successors and
permitted assigns in such capacity, “Servicer”), THREE PILLARS FUNDING LLC, a
Delaware limited liability company (together with its successors and permitted
assigns, “Lender”), and SUNTRUST ROBINSON HUMPHREY, INC., a Tennessee
corporation, as agent and administrator for Lender (in such capacity, together
with its successor and assigns in such capacity, “Administrator”).
BACKGROUND
     1. The parties hereto are party to that certain Loan Agreement dated as of
November 17, 2004 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, the “Existing Agreement”) and wish to amend and
restate the Existing Agreement.
     2. Borrower desires that Lender extend financing to Borrower on the terms
and subject to the conditions set forth herein.
     3. Lender is willing to provide such financing on the terms and subject to
the conditions set forth herein.
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto agree to amend and restate the
Existing Agreement as follows:
ARTICLE I.
DEFINITIONS
          Section 1.1 Defined Terms. As used in this Agreement, (a) capitalized
terms used and not otherwise defined herein are used with the meanings
attributed thereto in the Receivables Sale Agreement (hereinafter defined)
regardless of whether those capitalized terms are listed below, and (b) the
following terms have the following meanings:
          “Accounts Receivable Turnover Ratio” means, on any date of
determination, the ratio computed as of the most recent Calculation Date by
dividing (a) the aggregate amount of Credit Sales during the 12 fiscal months
ending on such Calculation Date by (b) the average fiscal month-end amount of
the Aggregate Unpaid Balance of Receivables during the 12 fiscal months ending
on such Calculation Date.
          “Administrator” has the meaning set forth in the preamble to this
Agreement.
          “Administrator’s Account” has the meaning set forth in Section 4.5.
          “Advance Rate” means the percentage equal to (a) 100% minus (b) the
Reserve Percentage.

1



--------------------------------------------------------------------------------



 



          “Adverse Claim” has the meaning specified in the Receivables Sale
Agreement.
          “Affected Party” means each of Lender, any Liquidity Bank, any
permitted assignee of Lender or any Liquidity Bank, any Support Provider and any
holder of a participation interest in the rights and obligations of any
Liquidity Bank or Credit Bank under the Liquidity Agreement or the Credit
Agreement, as the case may be, Administrator and any holding company of Bank.
          “Affiliate” of any Person means any other Person that (i) directly or
indirectly controls, is controlled by or is under common control with such
Person or (ii) is an officer or director of such Person. A Person shall be
deemed to be “controlled by” another Person if such other Person possesses,
directly or indirectly, power (a) to vote 5% or more of the securities (on a
fully diluted basis) having ordinary voting power for the election of directors
or managing partners of such other Person, or (b) to direct or cause the
direction of the management and policies of such other Person whether by
contract or otherwise. The word “Affiliated” has a correlative meaning.
          “Aggregate Dilution Reserve” means, on any date of determination, the
sum of the Short Dilution Reserve and the Long Dilution Reserve.
          “Aggregate Unpaid Balance” means, on any date of determination, the
aggregate Unpaid Balance of all Eligible Receivables at such time.
          “Agreement” means this Amended and Restated Loan Agreement, as it may
be amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms hereof.
          “Allocations” has the meaning set forth in Section 3.3.
          “Alternative Rate” means, for any Interest Period, an interest rate
per annum equal to either (a) the LIBOR Rate or (b) if the LIBOR Rate is
unavailable for any reason or there is less than three (3) Business Days’ prior
notice to the Liquidity Banks of any funding by them, the Base Rate.
          “Alternative Rate Allocation” has the meaning set forth in
Section 3.3.
          “Amortization Event” means any of the events described in
Section 10.2.
          “Applicable Margin” has the meaning specified in the Fee Letter.
          “Bank” means SunTrust Bank, a Georgia banking corporation.
          “Bankruptcy Code” means the Bankruptcy Code, 11 U.S.C. § 101, et seq.,
as amended.
          “Base Rate” means, on any date of determination, a fluctuating rate of
interest per annum equal to the higher of (i) the Prime Rate, or (ii) the
Federal Funds Rate most recently determined by Bank plus 0.50% per annum.

2



--------------------------------------------------------------------------------



 



          “Borrower” has the meaning set forth in the preamble to this
Agreement.
          “Borrowing Base” means, on any date of determination, an amount equal
to the product of (a) the Advance Rate as of the more recent to occur of the
Interim Calculation Date or the Calculation Date times (b) the excess, if any,
of (i) the Aggregate Unpaid Balance as of the more recent to occur of the
Interim Calculation Date or Calculation Date immediately preceding such date of
determination, over (ii) the Excess Concentration Amount for all Obligors as of
the last Business Day of the most recent Interim Calculation Date or Calculation
Date.
          “Borrowing Base Certificate” means a certificate, substantially in the
form of Exhibit D hereto, duly executed by an authorized officer of Servicer.
          “Borrowing Base Deficit” means, on any date of determination, an
amount equal to the excess, if any, of (a) the aggregate principal amount of all
outstanding Loans at such time over (b) the Borrowing Base (as reflected in the
most recent Borrowing Base Certificate or Monthly Report).
          “Borrowing Request” has the meaning set forth in Section 2.2.
          “Business Day” means any day on which (a) Bank is not authorized or
required to be closed for business in Atlanta, Georgia, and The Depository Trust
Company of New York is open for business, and (b) commercial banks in New York
City are not authorized or required to be closed and, in the case of a Rate
Setting Date for Loans bearing interest by reference to the LIBOR Rate, banks
are open for business in London, England.
          “Calculation Date” means the last Business Day of each Calculation
Period.
          “Calculation Period” means a fiscal month.
          “Charge-Off” means a Receivable not previously deemed a Defaulted
Receivable that is written-off by Servicer or should, in accordance with the
Credit and Collection Policy, be written-off.
          “Closing Date” means the later to occur of (a) November 18, 2004, or
(b) the date of the first Loan hereunder.
          “Collateral” has the meaning set forth in Section 5.1(a).
          “Collateral Review” means a report of Commercial Lending Consultants
or another firm acceptable to Administrator which satisfies the requirements set
forth on Schedule 9.1.5.
          “Collections” has the meaning set forth in the Receivables Sale
Agreement.
          “Commercial Paper Notes” means short-term promissory notes issued by
Lender to fund its Loans or investments in receivables or other financial
assets.

3



--------------------------------------------------------------------------------



 



          “Commercial Paper Rate” means, for any day, the per annum rate
equivalent to the weighted average of the per annum rates paid or payable by the
Lender from time to time as interest on or otherwise (by means of interest rate
hedges or otherwise taking into consideration any incremental carrying costs
associated with short-term promissory notes issued by the Lender maturing on
dates other than those certain dates on which the Lender is to receive funds) in
respect of the promissory notes issued by the Lender that are allocated, in
whole or in part, by Administrator (on behalf of the Lender) to fund or maintain
any Loan during such period, as determined by Administrator (on behalf of the
Lender) and reported to Borrower, which rates shall reflect and give effect to
(a) the commissions of placement agents and dealers in respect of such
promissory notes, to the extent such commissions are allocated, in whole or in
part, to such promissory notes by Administrator (on behalf of the Lender) and
(b) other borrowings by the Lender, including, without limitation, borrowings to
fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market; provided, however, that if any component of such rate
is a discount rate, in calculating the Commercial Paper Rate, Administrator
shall, for such component, use the rate resulting from converting such discount
rate to an interest bearing equivalent rate per annum.
          “Commitment Termination Date” means the earliest to occur of (i) the
Scheduled Commitment Termination Date, (ii) the date of any termination of the
Lender’s Commitment pursuant to Section 2.6, (iii) the effective date on which
the Lender’s Commitment is terminated pursuant to Section 10.3, (iv) the
Liquidity Termination Date, (v) termination of the Credit Banks’ commitments
under the Credit Agreement, and (vi) the date on which any purchase or other
funding is made pursuant to the Liquidity Agreement.
          “Concentration Account” means each of the accounts designated as a
concentration account on Schedule 8.12 hereto maintained in Borrower’s name.
          “Concentration Account Agreement” means an agreement by and among
Borrower, Administrator and the bank at which a Concentration Account is
maintained, in substantially the form of one of the agreements attached hereto
as Exhibit E (or as otherwise approved by Administrator), specifying the rights
of Lender and Administrator in a Concentration Account.
          “Concentration Limit” means:
     (a) for any other Obligor whose short term unsecured debt ratings are at
least both “A-1” from S&P and “P-1” from Moody’s, 4.0% of the Aggregate Unpaid
Balance; or
     (b) for all municipal and state Government Obligors in the aggregate, 3.0%
of the Aggregate Unpaid Balance; and
     (c) for any other Obligor, 2.0% of the Aggregate Unpaid Balance;
provided that (1) the limitations set forth in the foregoing clauses (a),
(b) and (c) shall apply to each specified Obligor and its Affiliates, considered
as if they were one and the same Person.
          “Contract” has the meaning set forth in the Receivables Sale
Agreement.

4



--------------------------------------------------------------------------------



 



          “Covered Taxes” means Taxes other than Excluded Taxes.
          “CP Allocation” has the meaning set forth in Section 3.3.
          “Credit Advance” means a drawing under a letter of credit issued
pursuant to a Credit Agreement for the account of Lender, a loan to Lender under
a Credit Agreement or any other advance or disbursement of funds to Lender or
for Lender’s account pursuant to a Credit Agreement or any such letter of
credit, in each case to the extent such drawing, loan, advance or disbursement
has not been repaid or reimbursed to Credit Bank in accordance with the related
Credit Agreement.
          “Credit Agreement” means and includes any program-wide agreement
entered into by any Credit Bank providing for the issuance of one or more
letters of credit for the account of Lender, the issuance of one or more surety
bonds for which Lender is obligated to reimburse the applicable Credit Bank for
any drawings hereunder, the sale by Lender to any Credit Bank of receivables or
other financial assets owned or held by Lender (or portions thereof) and/or the
making of loans and/or other extensions of credit to Lender in connection with
its commercial paper program, together with any cash collateral agreement,
letter of credit, surety bond or other agreement or instrument executed and
delivered in connection therewith (but excluding the Liquidity Agreement, or
similar agreement, or any voluntary advance agreement).
          “Credit and Collection Policy” has the meaning set forth in the
Receivables Sale Agreement
          “Credit Bank” means and includes Bank and any other or additional bank
or other Person (other than Borrower or other customer of Lender or any
liquidity provider as such) now or hereafter extending credit or a purchase
commitment to or for the account of Lender or issuing a letter of credit, surety
bond or other instrument, in each case to support any obligations arising under
or in connection with Lender’s commercial paper program.
          “Credit Sales” means, for any period of determination, the Outstanding
Balance of all Receivables originated by the Originators during such period.
          “Days Sales Outstanding Ratio” means, on any date of determination,
the ratio computed as of the most recent Calculation Date by dividing (a) 360 by
(b) the Accounts Receivable Turnover Ratio for the Calculation Period ending on
such Calculation Date.
          “Debt” of any Person means, without duplication, (i) all indebtedness
of such Person for borrowed money, (ii) all indebtedness of such Person for the
deferred purchase price of property or services (other than property and
services purchased, and expense accruals and deferred compensation items
arising, in the ordinary course of business), (iii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments (other
than performance, surety and appeal bonds arising in the ordinary course of
business), (iv) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (v) all obligations of such Person under leases which
have been or should be, in accordance with GAAP, recorded as capital leases, to
the extent required to be so recorded,

5



--------------------------------------------------------------------------------



 



(vi) all reimbursement, payment or similar obligations of such Person,
contingent or otherwise, under acceptance, letter of credit or similar
facilities (other than letters of credit in support of trade obligations or in
connection with workers’ compensation, unemployment insurance, old-age pensions
and other social security benefits in the ordinary course of business),
(vii) all net obligations of such Person in respect of interest rate swap, cap,
collar, swaption, option or similar agreements, (viii) all obligations arising
in connection with a sale or other transfer of any of such Person’s financial
assets which are, or are intended to be, classified as loans for federal tax
purposes, (ix) all Debt referred to in clauses (i) through (viii) above
guaranteed directly or indirectly by such Person, or in effect guaranteed
directly or indirectly by such Person through an agreement (A) to pay or
purchase such Debt or to advance or supply funds for the payment or purchase of
such Debt, (B) to purchase, sell or lease (as lessee or lessor) property, or to
purchase or sell services, primarily for the purpose of enabling the debtor to
make payment of such Debt or to assure the holder of such Debt against loss in
respect of such Debt, (C) to supply funds to or in any other manner invest in
the debtor (including any agreement to pay for property or services irrespective
of whether such property is received or such services are rendered) or
(D) otherwise to assure a creditor against loss in respect of such Debt, and
(x) all Debt referred to in clauses (i) through (viii) above secured by (or for
which the holder of such Debt has an existing right, contingent or otherwise, to
be secured by) any lien, security interest or other charge or encumbrance upon
or in property (including, without limitation, accounts and contract rights)
owned by such Person, even though such Person has not assumed or become liable
for the payment of such Debt.
          “Default Rate” has the meaning set forth in Section 3.1(c).
          “Default Ratio” means, on any date of determination, the ratio
(expressed as a percentage) computed as of the most recent Calculation Date by
dividing (a) the Aggregate Unpaid Balance of Receivables that became Defaulted
Receivables during the Calculation Period ending on such Calculation Date, by
(b) Credit Sales for the Calculation Period ending 4 fiscal months prior to such
Calculation Date.
          “Defaulted Receivable” means, as of any date of determination, any
Receivable (i) which Servicer has or should have charged-off or deemed
uncollectible in accordance with the Credit and Collection Policy after taking a
reasonable time to apply Collections received to applicable invoices and
reconcile the amount of such Receivable, (ii) as to which, as of such date of
determination, any payment, or part thereof, remains unpaid for 121 days or more
past the Invoice Date for such payment, determined by reference to the original
contractual payment terms of such Receivable or (iii) as to which the Obligor
thereon has suffered an Event of Bankruptcy.
          “Delinquency Ratio” means, as of any date of determination, the ratio
(expressed as a percentage) computed as of the last day of the Calculation
Period then most recently ended, by dividing (a) the Unpaid Balance of
Receivables that are Delinquent Receivables as of the last day of such
Calculation Period by (b) an amount equal to the Aggregate Unpaid Balance as of
the last day of such Calculation Period, minus the aggregate Excess
Concentration Amount as of the last day of such Calculation Period.

6



--------------------------------------------------------------------------------



 



          “Delinquent Receivable” means, as of any date of determination, any
Receivable (other than a Defaulted Receivable) as to which, as of such date of
determination, any payment, or part thereof, remains unpaid for 91 days or more
past the Invoice Date for such payment.
          “Deposit Account” means any depositary account of Borrower (other than
a Concentration Account) which is listed on Schedule 8.12 hereto into which
proceeds of Receivables are deposited and from which all available funds are
swept each Business Day into a Concentration Account.
          “Deposit Date” has the meaning set forth in Section 11.2.4(b).
          “Designated Obligor” means, at any time, each Obligor and its
Affiliates; provided, however, that any Obligor shall cease to be a Designated
Obligor three (3) Business Days after notice is given by Administrator.
          “Dilutions” means, for any period of determination, the aggregate
amount of returns, allowances, net credits and any other non-cash reductions to
the Credit Sales during such period.
          “Distribution Date” means the 22nd day of each calendar month after
the Closing Date (or, if such day is not a Business Day, the Business Day
immediately thereafter).
          “Documents” means all documentation relating to the Receivables
including, without limitation, the Contracts, billing statements and computer
records and programs.
          “Dollar(s)” and the sign “$” shall mean lawful money of the United
States of America.
          “Eligible Receivable” means each Receivable that meets the following
criteria:
     (a) that was created by the applicable Originator in compliance, in all
material respects, with its Credit and Collection Policy, in the regular and
ordinary course of the business of such Originator;
     (b) the Obligor of which is a Designated Obligor;
     (c) that was documented in all material respects in compliance with the
applicable Originator’s standard administration and documentation policies and
procedures;
     (d) is not a Defaulted Receivable or a Delinquent Receivable;
     (e) as to which, at the time of the sale or contribution of such Receivable
to Borrower, the transferring Originator was the sole owner thereof and had good
and marketable title thereto, free and clear of all Adverse Claims, and which
was sold or contributed to Borrower pursuant to the Receivables Sale Agreement
free and clear of all Adverse Claims other than in favor of Administrator;

7



--------------------------------------------------------------------------------



 



     (f) the assignment of which by the applicable Originator to Borrower
pursuant to the Receivables Sale Agreement does not contravene or conflict with
any law, rule or regulation or any contractual or other restriction, limitation
or encumbrance, and the sale or assignment of which does not require the consent
of the Obligor thereof;
     (g) which is denominated and payable in Dollars and is only payable in the
United States of America;
     (h) the Obligor of which is a resident of the United States;
     (i) the Obligor of which is not an officer, director or Affiliate of any
Originator or Borrower and is not the United States government or any agency
thereof;
     (j) that is in full force and effect and constitutes the legally valid and
binding payment obligation of the Obligor with respect thereto, enforceable
against such Obligor in accordance with its terms and is not subject to any
right of rescission, setoff, counterclaim or defense (including the defense of
usury) or to any repurchase obligation or return right;
     (k) that does not contravene any applicable requirements of law (including
without limitation all laws, rules and regulations relating to truth in lending,
fair credit billing, fair credit reporting, fair debt collection practices and
privacy) and which complies with all applicable requirements of law and with
respect to which all consents, licenses, approvals or authorizations of, or
registrations or declarations with, any governmental authority required to be
obtained, effected or given by the related Originator in connection with the
creation or the execution, delivery and performance of such Receivable, have
been duly obtained, effected or given and are in full force and effect;
     (l) that complies with all applicable requirements of the applicable Credit
and Collection Policy;
     (m) as to which each of Borrower’s and Administrator’s (for the benefit of
the Secured Parties) first priority security interest in such Receivable has
been perfected under the applicable Uniform Commercial Code and other applicable
laws;
     (n) as to which Servicer is in possession of the related Receivable File;
     (o) which provides for repayment in full of the Unpaid Balance thereof
within 30 days of the date of the creation thereof;
     (p) the terms of which have not been modified or waived except as permitted
under the Credit and Collection Policy and this Agreement;

8



--------------------------------------------------------------------------------



 



     (q) which constitutes an “account” or a “payment intangible” under and as
defined in Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;
     (r) which is not subject to any dispute, right of rescission, set-off,
counterclaim or any other defense (including defenses arising out of violations
of usury laws) of the applicable Obligor against any Originator or any other
Adverse Claim, and the Obligor thereon holds no right as against such Originator
to cause such Originator to repurchase the goods the sale of which shall have
given rise to such Receivable (except with respect to sale discounts effected
pursuant to the Contract, or goods returned in accordance with the terms of the
Contract);
     (s) the applicable Originator has satisfied and fully performed all
obligations on its part with respect to such Receivable required to be fulfilled
by it, and no further action is required to be performed by any Person with
respect thereto other than payment thereon by the applicable Obligor; and
     (t) is not a bill-and-hold Receivable.
          “Event of Bankruptcy” shall be deemed to have occurred with respect to
a Person if either:
     (a) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts and, solely in the case of the
Borrower, such case or proceeding shall continue undismissed, or unstayed and in
effect, for a period of 60 consecutive days; or an order for relief in respect
of such Person shall be entered in an involuntary case under the federal
bankruptcy laws or other similar laws now or hereafter in effect; or
     (b) such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for such Person or
for any substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due, or, if a corporation
or similar entity, its board of directors shall vote to implement any of the
foregoing.
          “Event of Default” means any of the events described in Section 10.1.

9



--------------------------------------------------------------------------------



 



          “Excess Concentration Amount” means, on any date of determination,
with respect to any Obligor and its Affiliates considered as if they were one
and the same Obligor, the amount, if any, by which the Aggregate Unpaid Balance
of such Obligor and its Affiliates at such time exceeds the Concentration Limit
for such Obligor and its Affiliates at such time.
          “Excluded Taxes” means, in the case of any Indemnified Party, taxes
imposed on its overall net income, and franchise taxes and branch profit taxes
based on net income, imposed on it by (i) the jurisdiction under the laws of
which such Indemnified Party is organized or (ii) the jurisdiction in which such
Indemnified Party’s principal executive office is located.
          “Expected Long Dilution Ratio” means, (a) on any date of determination
prior to February 28, 2009, the average Long Dilution Ratio for the period
commencing on March 1, 2008 and ending on the most recent Calculation Date and
(b) on any date of determination thereafter, the rolling twelve-fiscal-month
average Long Dilution Ratio for the twelve-fiscal-month period ending on the
most recent Calculation Date.
          “Expected Short Dilution Ratio” means, (a) on any date of
determination prior to February 28, 2009, the average Short Dilution Ratio for
the period commencing on March 1, 2008 and ending on the most recent Calculation
Date and (b) on any date of determination thereafter, the rolling
twelve-fiscal-month average Short Dilution Ratio for the twelve-fiscal-month
period ending on the most recent Calculation Date.
          “Extension Fee” has the meaning provided in the Fee Letter.
          “Facility Limit” means $60,000,000.
          “Federal Funds Rate” means, for any day, the greater of (i) the
average rate per annum as determined by Bank at which overnight Federal funds
are offered to Bank for such day by major banks in the interbank market, and
(ii) if Bank is borrowing overnight funds from a Federal Reserve Bank that day,
the average rate per annum at which such overnight borrowings are made on that
day. Each determination of the Federal Funds Rate by Bank shall be conclusive
and binding on Borrower and Servicer except in the case of manifest error.
          “Fee Letter” has the meaning set forth in Section 3.4.
          “Fees” means all fees and other amounts payable by Borrower to
Administrator or Lender pursuant to the Fee Letter.
          “G&K” means G&K Services, Inc., a Minnesota corporation, and its
successors.
          “GAAP” has the meaning set forth in the Receivables Sale Agreement.
          “Government Obligor” means any Obligor that is a Governmental
Authority.
          “Governmental Authority” has the meaning set forth in the Receivables
Sale Agreement.
          “Indemnified Amounts” has the meaning set forth in Section 14.1.

10



--------------------------------------------------------------------------------



 



          “Indemnified Party” has the meaning set forth in Section 14.1.
     “Interest Period” means, with respect to any Alternative Rate Allocation,
(i) initially, the period commencing on the date of the initial establishment of
such Allocation and ending on (but excluding) the Business Day immediately
preceding the next following Scheduled Interest Payment Date, and
(ii) thereafter, each period commencing on (and including) the Business Day
immediately preceding a Scheduled Interest Payment Date and ending on (but
excluding) the Business Day immediately preceding the next following Scheduled
Interest Payment Date; provided, however, that if any Interest Period for any
Allocation that commences before the Commitment Termination Date would otherwise
end on a date occurring after such Commitment Termination Date, such Interest
Period shall end on such Commitment Termination Date and the duration of each
such Interest Period that commences on or after the Commitment Termination Date,
if any, shall be of such duration as shall be selected by Administrator.
          “Interim Calculation Date” means the last Business Day of the first
three fiscal weeks in each Calculation Period.
          “Invoice Date” means the date of creation of a Receivable.
          “Lender” has the meaning set forth in the preamble to this Agreement.
          “Lender Note” has the meaning set forth in Section 2.7.
          “Lender’s Commitment” has the meaning set forth in Section 2.1.
          “Liabilities” means, with respect to any Person, all obligations of
such Person which would, in accordance with GAAP, be classified on a balance
sheet as liabilities, including, without limitation, (i) Debt secured by liens
against property of such Person whether or not such Person is liable for the
payment thereof and (ii) deferred liabilities.
          “LIBOR Rate” means, for any Interest Period, the rate per annum on the
Rate Setting Day of such Interest Period appearing on a Bloomberg L.P. terminal,
displayed under the address “US0001M <Index> Q <Go>” as of 11:00 a.m. (London
time) on the Rate Setting Day; provided that in the event no such rate is shown,
the LIBOR Rate shall be the rate per annum (rounded upwards, if necessary, to
the nearest 1/16th of one percent) based on the rates at which Dollar deposits
for one month are displayed on page “LIBOR” of the Reuters Screen as of
11:00 a.m. (London time) on the Rate Setting Day (it being understood that if at
least two (2) such rates appear on such page, the rate will be the arithmetic
mean of such displayed rates); provided further, that in the event fewer than
two (2) such rates are displayed, or if no such rate is relevant, the LIBOR Rate
shall be the rate per annum equal to the average of the rates at which deposits
in Dollars are offered by Administrator at approximately 11:00 a.m. (London
time) on the Rate Setting Day to prime banks in the London interbank market for
a one-month period.
          “Liquidity Agreement” means and includes (a) the Amended and Restated
Liquidity Asset Purchase Agreement (regarding G&K Receivables Corp.), dated as
of October 1, 2008 among Lender, as borrower, Bank, as liquidity agent for the
Liquidity Banks,

11



--------------------------------------------------------------------------------



 



Administrator, and the Liquidity Banks, or (b) any other agreement hereafter
entered into by Lender providing for the sale by Lender of Loans (or portions
thereof), or the making of loans or other extensions of credit to Lender secured
by security interests in the Loans (or portions thereof), to support all or part
of Lender’s payment obligations under the Commercial Paper Notes or to provide
an alternate means of funding Lender’s investments in accounts receivable or
other financial assets, in each case as amended, supplemented, restated or
otherwise modified from time to time.
          “Liquidity Bank” means and includes Bank and the various financial
institutions as are, or may become, parties to the Liquidity Agreement, as
purchasers thereunder.
          “Liquidity Premium” has the meaning specified in the Fee Letter.
          “Liquidity Termination Date” means the earlier to occur of
(a) September 30, 2009, as such date may be extended from time to time by the
Liquidity Banks in accordance with the Liquidity Agreement, and (b) the
occurrence of an Event of Bankruptcy with respect to Lender.
          “Loan” means any amount disbursed as principal by Lender to Borrower
under this Agreement.
          “Long Dilution Horizon Ratio” means, on any date of determination, the
ratio computed by dividing (a) the sum of (i) Credit Sales for the Calculation
Period then most recently ended plus (ii) 53% of Credit Sales for the
Calculation Period immediately preceding such most recently ended Calculation
Period, by (b) an amount equal to the Aggregate Unpaid Balance as of the last
day of such most recently ended Calculation Period, minus the aggregate Excess
Concentration Amount as of the last day of such most recently ended Calculation
Period.
          “Long Dilution Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) computed as of the most recent Calculation
Date by dividing (a) Long Dilutions for the Calculation Period ending on such
Calculation Date by (b) Credit Sales for the Calculation Period ending 1 fiscal
month prior to such Calculation Date.
          “Long Dilution Reserve” means, on any date of determination, the
product computed as of the most recent Calculation Date, of (a) the sum of
(i) the product of (x) the Stress Factor times (y) the Expected Long Dilution
Ratio plus (ii) the product of (x) the positive difference, if any, between
(1) the Long Dilution Spike Rate less (2) the Expected Long Dilution Ratio times
(y) a ratio computed by dividing (1) the Long Dilution Spike Rate by (2) the
Expected Long Dilution Ratio times (b) the Long Dilution Horizon Ratio.
          “Long Dilution Spike Rate” means, (a) on any date of determination
prior to February 28, 2009, the highest Long Dilution Ratio over the period
commencing on March 1, 2008 and ending on the most recent Calculation Date and
(b) on any date of determination thereafter, the highest Long Dilution Ratio
over the twelve-fiscal-month period ending on the most recent Calculation Date.
          “Long Dilutions” means, for any period of determination, all Dilutions
other than Short Dilutions.

12



--------------------------------------------------------------------------------



 



          “Loss Horizon Ratio” means, on any date of determination, the ratio
computed as of the most recent Calculation Date by dividing (a) Credit Sales for
the most recent four (4) Calculation Periods, by (b) an amount equal to the
Aggregate Unpaid Balance as of such Calculation Date, minus the aggregate Excess
Concentration Amount as of such Calculation Date.
          “Loss Reserve” means, on any date of determination, the product of
(a) the highest rolling 3-fiscal-month average Default Ratio over the 12 fiscal
months ending on the most recent Calculation Date, times (b) the Loss Horizon
Ratio as of such Calculation Date, times (c) the Stress Factor.
          “Material Adverse Effect” means a material adverse effect on (a) on
the business, property, condition (financial or otherwise) or results of
operations or prospects of (i) Servicer and its Subsidiaries taken as a whole,
or (ii) Borrower, (b) the ability of Borrower or Servicer to perform its
respective obligations under the Agreement or any other Transaction Document to
which it is a party, (c) the legality, validity or enforceability of the
Agreement or any other Transaction Document, (d) the existence, validity,
perfection or priority of (i) Administrator’s (for the benefit of the Secured
Parties) security interest in the Collateral, or (ii) Borrower’s ownership
interest in the Receivables; or (e) the validity, enforceability or
collectibility of the Receivables generally or of any material portion of the
Receivables.
          “Material Debt” has the meaning specified in Section 11.7.7.
          “Monthly Report” means a report, substantially in the form of
Exhibit C or in such other form acceptable to Administrator, prepared by
Servicer as of the Calculation Date then most recently occurring signed by an
authorized officer of Servicer.
          “Moody’s” means Moody’s Investors Service, Inc.
          “Obligations” means all obligations (monetary or otherwise) of
Borrower to Lender, Administrator, any Affected Party or any Indemnified Party
and their respective successors, permitted transferees and assigns arising under
or in connection with this Agreement, the Lender Note and each other Transaction
Document, in each case however created, arising or evidenced, whether direct or
indirect, absolute or contingent, now or hereafter existing, or due or to become
due.
          “Obligor” means, with respect to any Receivable, each Person obligated
to make payments with respect to such Receivable, including any guarantor
thereof.
          “Organizational Documents” has the meaning specified in the
Receivables Sale Agreement.
          “Originator” has the meaning specified in the Receivables Sale
Agreement.
          “Outstanding Balance” has the meaning specified in the Receivables
Sale Agreement.
          “Permitted Investment” means, at any time:

13



--------------------------------------------------------------------------------



 



     (i) marketable obligations issued by, or the full and timely payment of
which is directly and fully guaranteed or insured by, the United States
government or any other government with an equivalent rating, or any agency or
instrumentality thereof when such marketable obligations are backed by the full
faith and credit of the United States government or such other equivalently
rated government, as the case may be, but excluding any securities which are
derivatives of such obligations;
     (ii) time deposits, bankers’ acceptances and certificates of deposit of any
domestic commercial bank or any United States branch or agency of a foreign
commercial bank which (x) has capital, surplus and undivided profits in excess
of $100,000,000 and which has a commercial paper or certificate of deposit
rating meeting the requirements specified in clause (iii) below (or equivalent
rating from the Rating Agencies) or (y) is set forth in a list (which may be
updated from time to time) (A) approved by Administrator and (B) with respect to
which a written statement has been obtained from each of the Rating Agencies to
the effect that the rating of the Commercial Paper Notes will not be downgraded
or withdrawn solely as a result of the acquisition of such investments;
     (iii) commercial paper which is (x) rated at least as high as the
Commercial Paper Notes by the Rating Agencies, or (y) set forth in a list (which
may be updated from time to time) (A) approved by Administrator and (B) with
respect to which a written statement has been obtained from each of the Rating
Agencies to the effect that the rating of the Commercial Paper Notes will not be
downgraded or withdrawn solely as a result of the acquisition of such
investments;
     (iv) secured repurchase obligations for underlying securities of the types
described in clauses (i) and (ii) above entered into with any bank of the type
described in clause (ii) above; and
     (v) freely redeemable shares in money market funds which invest solely in
obligations, bankers’ acceptances, time deposits, certificates of deposit,
repurchase agreements and commercial paper of the types described in clauses(i)
through (iv) above, without regard to the limitations as to the maturity of such
obligations, bankers’ acceptances, time deposits, certificates of deposit,
repurchase agreements or commercial paper set forth below, which are rated at
least “AAm” or “AAmg” or their equivalent by both Rating Agencies, provided that
there is no “r-highlighter” affixed to such rating.
          “Person” has the meaning set forth in the Receivables Sale Agreement
          “Prime Rate” means as of any date of determination, the rate of
interest most recently announced by Bank at its principal office in Atlanta,
Georgia as its prime rate (it being understood that at any one time there shall
exist only one such prime rate so announced, which rate is not necessarily
intended to be the lowest rate of interest determined by Bank in connection with
extensions of credit).

14



--------------------------------------------------------------------------------



 



          “Program Documents” means the Liquidity Agreement, the Credit
Agreement, the Voluntary Advance Agreement, the documents under which
Administrator performs its obligations with respect to Lender’s commercial paper
program and the other documents to be executed and delivered in connection
therewith, as amended, supplemented, restated or otherwise modified from time to
time.
          “Purchase Price Credit” has the meaning set forth in the Receivables
Sale Agreement
          “Rate Setting Day” means, for any Interest Period, two (2) Business
Days prior to the commencement of such Interest Period. In the event such day is
not a Business Day, then the Rate Setting Day shall be the immediately preceding
Business Day.
          “Rating Agencies” means S&P and Moody’s.
          “Receivable” has the meaning specified in the Receivables Sale
Agreement.
          “Receivable File” means with respect to a Receivable, (i) the Contract
giving rise to the Receivable and other evidences of the Receivable including,
without limitation, tapes, discs, punch cards and related property and rights
and (ii) each UCC financing statement related thereto, if any.
          “Receivables Sale Agreement” means the Receivables Sale Agreement,
dated as of November 17, 2004, by and among Originators, as sellers, and
Borrower, as buyer, as such Receivables Sale Agreement may be amended,
supplemented, restated or otherwise modified from time to time with the prior
written consent of Administrator.
          “Regulatory Change” means, relative to any Affected Party:
     (a) any change in (or the adoption, implementation, change in the phase-in
or commencement of effectiveness of) any: (i) United States federal, state or
municipal law or foreign law applicable to such Affected Party, (ii) regulation,
interpretation, directive, requirement or request (whether or not having the
force of law) applicable to such Affected Party of (A) any court or government
authority charged with the interpretation or administration of any law referred
to in clause (a)(i), or of (B) any fiscal, monetary or other authority having
jurisdiction over such Affected Party, or (iii) GAAP or regulatory accounting
principles applicable to such Affected Party and affecting the application to
such Affected Party of any law, regulation, interpretation, directive,
requirement or request referred to in clause (a)(i) or (a)(ii) above;
     (b) any change in the application to such Affected Party of any existing
law, regulation, interpretation, directive, requirement, request or accounting
principles referred to in clause (a)(i), (a)(ii) or (a)(iii) above; or
     (c) the issuance, publication or release of any regulation, interpretation,
directive, requirement or request of a type described in clause (a)(ii) above to
the effect that the obligations of any Liquidity Bank under the

15



--------------------------------------------------------------------------------



 



Liquidity Agreement are not entitled to be included in the zero percent category
of off-balance sheet assets for purposes of any risk-weighted capital guidelines
applicable to such Liquidity Bank or any related Affected Party.
          For the avoidance of doubt, any change in accounting standards
(including, without limitation, FASB Statements of Financial Account Standards
140 and 156 and FASB Interpretation No. 46R) or the issuance of any other
pronouncement, release or interpretation (or revisions to the foregoing) that
causes or requires the consolidation of all or a portion of the assets and
liabilities of Borrower or Lender with the assets and liabilities of any
Affected Party shall constitute a Regulatory Change with respect to such
Affected Party.
          “Related Security” has the meaning specified in the Receivables Sale
Agreement.
          “Required Capital Amount” has the meaning specified in the Receivables
Sale Agreement.
          “Requirements of Law” for any Person or any of its property shall mean
the Organizational Documents of such Person or any of its property, and any
statute, law, treaty, rule or regulation, or determination of an arbitrator or
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or businesses or to which such Person or any of its
property or businesses is subject, whether federal, state or local.
          “Reserve Floor” means, for any Calculation Period, the sum of (a) 10%
plus (b) the product of (i) the Expected Short Dilution Ratio and (ii) the Short
Dilution Horizon Ratio plus (c) the product of (i) the Expected Long Dilution
Ratio and (ii) the Long Dilution Horizon Ratio.
          “Reserve Percentage” means the percentage equal to the greater of
(a) the sum of (i) the Loss Reserve, (ii) the Aggregate Dilution Reserve,
(iii) the Yield Reserve, and (iv) the Servicing Reserve, and (b) the Reserve
Floor.
          “S&P” means Standard & Poor’s Ratings Group, a division of The
McGraw-Hill Companies, Inc.
          “Scheduled Commitment Termination Date” means September 27, 2011, as
extended from time to time by mutual agreement of the parties hereto.
          “Scheduled Interest Payment Date” means, with respect to each Loan,
each Distribution Date hereafter.
          “Secured Obligations” has the meaning set forth in Section 5.1(b).
          “Secured Parties” means Lender, Administrator and each Indemnified
Party, and the successors and permitted assigns of each of the foregoing.
          “Servicer” means G&K, or any successor Servicer appointed as provided
in Section 11.5.

16



--------------------------------------------------------------------------------



 



          “Servicer Event of Default” shall have the meaning specified in
Section 11.7.
          “Servicing Fee” means, as to any Calculation Period, the fee payable
to Servicer which, so long as G&K or one of its Affiliates is Servicer, shall be
equal to the Servicing Fee Rate divided by 12 multiplied by the Aggregate Unpaid
Balance at the beginning of such Calculation Period. The Servicing Fee for any
successor Servicer shall be equal to the fee reasonably agreed to by
Administrator and such successor Servicer.
          “Servicing Fee Rate” means 2.40%.
          “Servicing Reserve” means, on any date of determination, the product
of: (a) the highest Day Sales Outstanding Ratio during the 12 fiscal months
ending on the most recent Calculation Date, (b) the Stress Factor, (c) 2.40%,
and (d) 1/360.
          “Short Dilution Horizon Ratio” means, on any date of determination,
the ratio computed by dividing (a) 33% of Credit Sales for the Calculation
Period then most recently ended by (b) an amount equal to the Aggregate Unpaid
Balance as of the last day of such most recently ended Calculation Period, minus
the aggregate Excess Concentration Amount as of the last day of such most
recently ended Calculation Period.
          “Short Dilution Ratio” means, as of any date of determination, the
ratio (expressed as a percentage) computed as of the most recent Calculation
Date by dividing (a) Short Dilutions for the Calculation Period ending on such
Calculation Date by (b) Credit Sales for the Calculation Period ending 1 fiscal
month prior to such Calculation Date.
          “Short Dilution Reserve” means, on any date of determination, the
product computed as of the most recent Calculation Date, of (a) the sum of
(i) the product of (x) the Stress Factor times (y) the Expected Short Dilution
Ratio plus (ii) the product of (x) the positive difference, if any, between
(1) the Short Dilution Spike Rate less (2) the Expected Short Dilution Ratio
times (y) a ratio computed by dividing (1) the Short Dilution Spike Rate by
(2) the Expected Short Dilution Ratio times (b) the Short Dilution Horizon
Ratio.
          “Short Dilution Spike Rate” means, (a) on any date of determination
prior to February 28, 2009, the highest Short Dilution Ratio over the period
commencing on March 1, 2008 and ending on the most recent Calculation Date and
(b) on any date of determination thereafter, the highest Short Dilution Ratio
over the twelve-fiscal-month period ending on the most recent Calculation Date.
          “Short Dilutions” means, for any period of determination, the
aggregate amount of all Dilutions that are net credit invoices and that have
been applied within ten (10) Business Days of the creation of such Dilutions
during such period.
          “Significant Event” means any Amortization Event or Event of Default.
          “Solvent” means with respect to any Person that as of the date of
determination both (A)(i) the then fair saleable value of the property of such
Person is (y) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (z) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts

17



--------------------------------------------------------------------------------



 



as they become absolute and matured considering all financing alternatives and
potential asset sales reasonably available to such Person; (ii) such Person’s
capital is not unreasonably small in relation to its business or any
contemplated or undertaken transaction; and (iii) such Person does not intend to
incur, or believe (nor should it reasonably believe) that it will incur, debts
beyond its ability to pay such debts as they become due; and (B) such Person is
“solvent” within the meaning given that term and similar terms under applicable
laws relating to fraudulent transfers and conveyances. For purposes of this
definition, the amount of any contingent liability at any time shall be computed
as the amount that, in light of all of the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.
          “Stress Factor” means 2.0.
          “Subordinated Note” has the meaning specified in the Receivables Sale
Agreement.
          “Subsidiary” means, with respect to any Person, a corporation of which
such Person and/or its other Subsidiaries own, directly or indirectly, such
number of outstanding shares as have more than 50% of the ordinary voting power
for the election of directors.
          “Support Provider” means and includes any entity now or hereafter
extending credit or liquidity support or having a commitment to extend credit or
liquidity support to or for the account of, or to make loans to or purchases
from, Lender or issuing a letter of credit, surety bond or other instrument to
support any obligations arising under or in connection with the commercial paper
program of Lender.
          “Taxes” means any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and any and all liabilities
(including but not limited to interest and penalties) with respect to the
foregoing, imposed by any Governmental Authority.
          “Transaction Documents” means this Agreement, the Receivables Sale
Agreement, the Lender Note, the Fee Letter, the Subordinated Note, and the other
instruments, certificates, agreements, reports and documents to be executed and
delivered under or in connection with this Agreement or the Receivables Sale
Agreement (except the Program Documents), as any of the foregoing may be
amended, supplemented, amended and restated, or otherwise modified from time to
time in accordance with this Agreement.
          “UCC” means the Uniform Commercial Code as from time to time in effect
in the applicable jurisdiction or jurisdictions.
          “Unmatured Servicer Event of Default” means any event that, if it
continues uncured, will, with lapse of time or notice or lapse of time and
notice, constitute a Servicer Event of Default.
          “Unmatured Significant Event” means any event that, if it continues
uncured, will, with lapse of time or notice or lapse of time and notice,
constitute a Significant Event.

18



--------------------------------------------------------------------------------



 



          “Unpaid Balance” means, with respect to any Receivable, the sum of
(a) the Outstanding Balance thereof, plus (without duplication), (b) the
aggregate amount required to repay in full all interest, finance, prepayment and
other fees or charges of any kind payable in respect of, such Outstanding
Balance.
          “Voluntary Advance Agreement” means the Voluntary Advance Agreement,
dated as of March 11, 1999, among Lender, Administrator and Bank, as it may be
amended, supplemented, restated or otherwise modified from time to time.
          “Yield Reserve” means, on any date of determination, the product of
(a) the highest Day Sales Outstanding Ratio during the 12 fiscal months ending
on the most recent Calculation Date, (b) the Stress Factor, (c) the Prime Rate
as in effect on such Calculation Date and (d) 1/360.
          Section 1.2 Other Definitional Provisions.
     (a) Unless otherwise specified therein, all terms defined in this Agreement
have the meanings as so defined herein when used in the Lender Note or any other
Transaction Document, certificate, report or other document made or delivered
pursuant hereto.
     (b) Each term defined in the singular form in Section 1.1 or elsewhere in
this Agreement shall mean the plural thereof when the plural form of such term
is used in this Agreement, the Lender Note or any other Transaction Document,
certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form in Section 1.1 shall mean the singular
thereof when the singular form of such term is used herein or therein.
     (c) The words “hereof”, “herein”, “hereunder” and similar terms when used
in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to this Agreement unless otherwise
specified.
          Section 1.3 Other Terms. All accounting terms not specifically defined
herein shall be construed in accordance with GAAP. All terms used in Article 9
of the UCC and not specifically defined herein, are used herein as defined in
such Article 9.
          Section 1.4 Computation of Time Periods. Unless otherwise stated in
this Agreement, in the computation of a period of time from a specified date to
a later specified date, the word “from” means “from and including” and the words
“to” and “until” each means “to but excluding”.

19



--------------------------------------------------------------------------------



 



ARTICLE II.
THE LENDER’S COMMITMENT, BORROWING PROCEDURES AND LENDER
NOTE
          Section 2.1 Lender’s Commitment. On the terms and subject to the
conditions set forth in this Agreement, Lender agrees to make loans to Borrower
on a revolving basis from time to time (the “Lender’s Commitment”) before the
Commitment Termination Date in such amounts as may be from time to time
requested by Borrower pursuant to Section 2.2; provided, however, that the
aggregate principal amount of all Loans from time to time outstanding hereunder
shall not exceed the lesser of (a) the Facility Limit and (b) the Borrowing
Base. Within the limits of the Lender’s Commitment, Borrower may borrow and
(subject to Section 4.1(a)) prepay and reborrow under this Section 2.1.
          Section 2.2 Borrowing Procedures. Borrower (or Servicer on its behalf)
may request a Loan hereunder by giving notice to Administrator of a proposed
borrowing not later than 2:00 p.m. (Atlanta, Georgia time), (a) three
(3) Business Days prior to the proposed date of any borrowing that will accrue
interest at the LIBOR Rate and (b) two (2) Business Days prior to the proposed
date of any other borrowing (or such lesser period of time as Lender may
consent). Each such notice (herein called a “Borrowing Request”) shall be in the
form of Exhibit A (or, if acceptable to Administrator, the information required
therein may be given by telephone) and shall include the date and amount of such
proposed borrowing. Any Borrowing Request given by Borrower (or Servicer on its
behalf) pursuant to this Section 2.2 shall be irrevocable and binding on
Borrower. Any Borrowing Request may be delivered by facsimile transmission or by
electronic mail message attaching a portable data format or “.pdf” file
containing an image of the signed request, provided, however, that no such
transmission or electronic mail message shall be deemed to be delivered unless
and until Borrower (or Servicer on its behalf) confirms Administrator’s actual
receipt thereof by telephone.
          Section 2.3 Funding. Subject to the satisfaction of the conditions
precedent set forth in Article VII with respect to such Loan and the limitations
set forth in Section 2.1, Lender shall make the proceeds of such requested Loan
available to Administrator at its office in Atlanta, Georgia in immediately
available funds on the proposed date of borrowing. Upon receipt by Administrator
of such funds, Administrator will make such funds available to Borrower at such
office on such date. Each borrowing shall be on a Business Day and shall be in
an amount of at least $1,000,000 and in integral multiples of $500,000 (or in
such other amounts as Lender or Administrator may approve).
          Section 2.4 Representation and Warranty. Each request for a borrowing
pursuant to Section 2.2 shall automatically constitute a representation and
warranty by Borrower to Administrator and Lender that on the requested date of
such borrowing (a) the representations and warranties contained in Article VIII
will be true and correct as of such requested date as though made on such date,
(b) no Significant Event or Unmatured Significant Event has occurred and is
continuing or will result from such borrowing, and (c) after giving effect to
such requested borrowing, the aggregate principal balance of the outstanding
Loans hereunder will not exceed the lesser of the Borrowing Base and the
Facility Limit.

20



--------------------------------------------------------------------------------



 



          Section 2.5 Extension of Lender’s Commitment. The Lender’s Commitment
shall terminate on the Commitment Termination Date. Notwithstanding the
foregoing:
     (a) Lender or Administrator, on Lender’s behalf, shall use reasonable
effort to give Borrower not less than 60 days’ prior notice of any scheduled
termination of the Credit Banks’ commitments under the Credit Agreement and
shall promptly notify Borrower of any extension thereof,
     (b) Not more than 60 days prior to the Liquidity Termination Date in effect
from time to time, Borrower may request that Lender or Administrator, on
Lender’s behalf, seek the Liquidity Banks’ consent to extend the Liquidity
Termination Date for a period which, when aggregated with the number of days
remaining until the existing Liquidity Termination Date would not cause the
Liquidity Banks’ commitments under the Liquidity Agreement as so extended to
exceed 364 days in toto, and
     (c) Not more than 60 days prior to the Scheduled Commitment Termination
Date in effect from time to time, Borrower may request that Lender consent to
extend the Scheduled Commitment Termination Date for an additional 364-day
period.
Administrator shall advise Borrower in writing whether each request made
pursuant to the foregoing clause (b) or clause (c) has been granted within
thirty (30) days after such request has been made and whether such consent is
subject to satisfaction of any conditions precedent. If any such request is not
granted within thirty (30) days after such request has been made, the Liquidity
Termination Date or Scheduled Commitment Termination Date, as the case may be,
shall remain unchanged. If any such request is granted within thirty (30) days
after such request has been made, the Liquidity Termination Date or Scheduled
Commitment Termination Date, as the case may be, shall be extended as provided
in Administrator’s written notice upon satisfaction of any conditions precedent
specified therein (including, without limitation, payment of the Extension Fee).
          Section 2.6 Voluntary Termination of Lender’s Commitment; Reduction of
Facility Limit. Borrower may, in its sole discretion for any reason upon at
least 10 days’ notice to Administrator (with a copy to Lender), terminate the
Lender’s Commitment in whole, or, reduce in part the unused portion of the
Facility Limit; provided, however that (a) each such partial reduction will be
in a minimum amount of $5,000,000 or a higher integral multiple of $1,000,000
and shall not reduce the Facility Limit below $40,000,000, and (b) in connection
therewith Borrower shall comply with Section 3.2(b) and Section 4.1(b).
          Section 2.7 Note. Each Loan from Lender shall be evidenced by a single
promissory grid note (herein, as amended, modified, extended or replaced from
time to time, called the “Lender Note”) substantially in the form set forth in
Exhibit B, with appropriate insertions, payable to the order of Lender. Borrower
hereby irrevocably authorizes Administrator in connection with the Lender Note
to make (or cause to be made) appropriate notations on the grid attached to the
Lender Note (or on any continuation of such grid, or at Administrator’s option,
in its records), which notations, if made, shall evidence, inter alia, the

21



--------------------------------------------------------------------------------



 



date of, the outstanding principal of, and the interest rate and Interest Period
applicable to the Loans evidenced thereby. Such notations shall be rebuttably
presumptive evidence of the subject matter thereof, absent manifest error;
provided, however, that the failure to make any such notations shall not limit
or otherwise affect any Obligations of Borrower.
          Section 2.8 Concentration Accounts. Borrower will ensure that each of
the Concentration Accounts has been transferred into Borrower’s name on or
before the Closing Date, and will ensure that all available funds from each of
the Deposit Accounts are swept on a daily basis into a Concentration Account.
ARTICLE III.
INTEREST, FEES, ETC.
          Section 3.1 Interest Rates. Borrower hereby promises to pay interest
on the unpaid principal amount of each Loan (or each portion thereof) for the
period commencing on the date of such Loan until such Loan is paid in full, as
follows:
     (a) for each day while the making or maintenance of such Loan (or the
applicable portion thereof) by Lender is funded by the issuance of Commercial
Paper Notes of Lender, at a rate per annum equal to the sum of (i) the
Commercial Paper Rate applicable to such day, plus (ii) the Applicable Margin;
     (b) at all times while the making or maintenance of such Loan (or the
applicable portion thereof) by Lender is funded during each Interest Period
pursuant to the Liquidity Agreement or the Voluntary Advance Agreement, at a
rate per annum equal to the sum of (i) the Alternative Rate applicable to such
Interest Period, plus (ii) the Liquidity Premium; and
     (c) notwithstanding the provisions of the preceding clauses (a) and (b), in
the event that a Significant Event or an Unmatured Significant Event has
occurred and is continuing, at a rate per annum (the “Default Rate”) equal to
the Base Rate applicable from time to time (but not less than the interest rate
in effect for such Loan as at the date of such Significant Event or Unmatured
Significant Event), plus the Applicable Margin applicable during the existence
and continuance of an Event of Default. After the date any principal amount of
any Loan is due and payable (whether on the Scheduled Commitment Termination
Date, upon acceleration or otherwise) or after any other monetary Obligation of
Borrower arising under this Agreement shall become due and payable, Borrower
shall pay (to the extent permitted by law, if in respect of any unpaid amounts
representing interest) interest (after as well as before judgment) on such
amounts at a rate per annum equal to the Default Rate. No provision of this
Agreement or the Lender Note shall require the payment or permit the collection
of interest in excess of the maximum permitted by applicable law.
          Section 3.2 Interest Payment Dates. Interest accrued on each
Allocation shall be payable, without duplication:

22



--------------------------------------------------------------------------------



 



     (a) on each Scheduled Interest Payment Date prior to the Scheduled
Commitment Termination Date, for the period since the creation of such
Allocation (in the case of the first Scheduled Interest Payment Date thereafter)
or since the prior Scheduled Interest Payment Date (in the case of any
subsequent Scheduled Interest Payment Date);
     (b) on the date of any payment or prepayment (in whole or in part) of
principal outstanding in such Allocation, on the amount paid or prepaid if
requested by the Lender (it being understood that, regardless of any such
request by the Lender, any prepayment shall be accompanied by any amounts owing
under Section 6.2);
     (c) in full, on the Scheduled Commitment Termination Date (whether at
scheduled maturity or upon acceleration thereof pursuant to Section 10.3); and
     (d) from and after the Scheduled Commitment Termination Date, upon demand.
          Section 3.3 Interest Allocations. Administrator shall from time to
time and in its sole discretion determine whether interest in respect of the
Loans then outstanding, or any portion thereof, shall be calculated by reference
to the Commercial Paper Rate (such portion being herein called a “CP
Allocation”) or an Alternative Rate (such portion being herein called an
“Alternative Rate Allocation”, and together with a CP Allocation individually
called an “Allocation”, and collectively, “Allocations”); provided, however,
that, Administrator shall use its reasonable efforts to allocate all or
substantially all of the Loans from Lender to a CP Allocation (it being
understood that if Lender is not able to issue sufficient Commercial Paper Notes
to fund all of its assets at such time and no Significant Event or Unmatured
Significant Event has occurred and is continuing, Lender and Administrator
shall, at least, fund the Loans pro rata with its other non-defaulted assets
with Commercial Paper Notes); provided further, however, that Administrator may
determine, at any time and in its sole discretion, that the Commercial Paper
Rate is unavailable or otherwise not desirable, in which case the Loans from
Lender will be allocated to an Alternative Rate Allocation (unless the Default
Rate is in effect).
          Section 3.4 Fees. Borrower agrees to pay Administrator and Lender
certain Fees in the amounts and on the dates set forth in the letter agreement
executed in connection herewith between Borrower, Administrator and Lender (as
the same may be amended, supplemented, restated or otherwise modified, the “Fee
Letter”).
          Section 3.5 Computation of Interest and Fees. All interest, Fees and
Servicing Fees shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest, Fee or Servicing Fee is payable over a year comprised
of 360 days.

23



--------------------------------------------------------------------------------



 



ARTICLE IV.
REPAYMENTS AND PREPAYMENTS; DISTRIBUTION OF COLLECTIONS
          Section 4.1 Repayments and Prepayments. Borrower shall repay in full
the unpaid principal amount of each Loan on the Scheduled Commitment Termination
Date. Prior thereto, Borrower:
     (a) may, from time to time on any Business Day, make a prepayment, in whole
or in part, of the outstanding principal amount of any Loans; provided, however,
that, (i) unless otherwise consented to by Administrator, all such voluntary
prepayments shall require at least two (2) Business Days’ (or, in the case of a
voluntary prepayment of $10,000,000 or more, at least seven (7) Business Days’)
prior written notice to Administrator, (ii) unless otherwise consented to by
Administrator, all such voluntary partial prepayments shall be in a minimum
amount of $1,000,000 and an integral multiple of $100,000, and (iii) unless and
until the aggregate outstanding principal balance of the Loans hereunder is less
than 10% of the highest amount ever borrowed hereunder, no such prepayment may
be made with any funds other than (A) Collections and (B) the Borrower’s initial
paid-in cash capital (if any then remains);
     (b) shall, on each date when any reduction in the Facility Limit shall
become effective pursuant to Section 2.6, make a prepayment of the Loans in an
amount equal to the excess, if any, of the aggregate outstanding principal
amount of the Loans over the Facility Limit as so reduced;
     (c) shall, immediately upon any acceleration of the Scheduled Commitment
Termination Date of any Loans pursuant to Section 10.3, repay all Loans, unless,
pursuant to Section 10.3(a), only a portion of all Loans is so accelerated, in
which event Borrower shall repay the accelerated portion of the Loans; and
     (d) shall, immediately upon discovering that a Borrowing Base Deficit
exists, make a prepayment of the Loans in an amount equal to such Borrowing Base
Deficit. Each such prepayment shall be subject to the payment of any amounts
required by Section 6.2.
          Section 4.2 Application of Collections.
     (a) All Collections deposited in each Concentration Account shall be
distributed by Servicer at such times and in the order of priority set forth in
this Section 4.2.
     (b) On each Distribution Date prior to the Commitment Termination Date,
Servicer shall distribute from Collections on deposit in the Concentration
Accounts on such Distribution Date, if any, the following amounts, without
duplication in the following order of priority:

24



--------------------------------------------------------------------------------



 



     first, to the extent due and owing under this Agreement or any other
Transaction Document, the accrued Servicing Fee payable for the prior
Calculation Period (plus, if applicable, the amount of Servicing Fee payable for
any prior Calculation Period to the extent such amount has not been distributed
to Servicer);
     second, interest accrued on the Loans pursuant to Section 3.1 during the
period from the most recent Distribution Date to the current Distribution Date
(plus, if applicable, the amount of interest on the Loans accrued for any prior
period to the extent such amount has not been paid, and to the extent permitted
by law, interest thereon);
     third, to the extent due and owing under any Transaction Document, all Fees
accrued during the prior Calculation Period (plus, if applicable, the amount of
Fees accrued for any prior Calculation Period to the extent such amount has not
been distributed to Lender or Administrator);
     fourth, as a repayment of principal of the Loans, an amount equal to the
Borrowing Base Deficit, if any;
     fifth, to the extent due and owing under any Transaction Document on such
Distribution Date, all other Secured Obligations owed to any Secured Party;
     sixth, to the extent due and owing under this Agreement or any other
Transaction Document on such Distribution Date, all other obligations then
payable by Borrower to Administrator or Lender; and
     seventh, the balance, if any, to Borrower.
     (c) On each Distribution Date from and after the Commitment Termination
Date, Servicer shall distribute from Collections, if any, on deposit in each
Concentration Account on such Distribution Date the following amounts, without
duplication in the following order of priority:
     first, the accrued but unpaid Servicing Fee due and owing on such
Distribution Date;
     second, all other Secured Obligations due and owing on such Distribution
Date; and
     third, once all amounts described in clauses first and second above have
been paid in full, the balance, if any, to Borrower.
          Section 4.3 Application of Certain Payments. Each payment of principal
of the Loans shall be applied to such Loans as Borrower shall direct or, in the
absence of such notice or during the existence of a Significant Event or after
the Commitment Termination Date, as Administrator shall determine in its
discretion.

25



--------------------------------------------------------------------------------



 



          Section 4.4 Due Date Extension. If any payment of principal or
interest with respect to any Loan falls due on a day which is not a Business
Day, then such due date shall be extended to the next following Business Day,
and additional interest shall accrue at the applicable interest rate and be
payable for the period of such extension.
          Section 4.5 Making of Payments. All payments of principal of, or
interest on, the Loans and of all Fees, and all amounts to be deposited by
Borrower or Servicer hereunder, shall be made by Borrower or Servicer, as
applicable, no later than 12:00 noon (Atlanta, Georgia time), on the day when
due in lawful money of the United States of America in immediately available
funds to Bank, as Administrator, Reference: Three Pillars Funding LLC/G&K
Receivables Corp. Transaction, Account No. 8800171236, ABA No. 061000104, at
Bank’s office at 303 Peachtree Street, NE, 23rd Floor, in Atlanta, Georgia,
Attn: James Watkins (the “Administrator’s Account”). Funds received by
Administrator after 12:00 noon (Atlanta, Georgia time), on the date when due,
will be deemed to have been received by Administrator on its next following
Business Day.
ARTICLE V.
SECURITY INTEREST
          Section 5.1 Grant of Security.
          (a) Borrower hereby assigns and pledges to Administrator (for the
benefit of the Secured Parties), and hereby grants to Administrator (for the
benefit of the Secured Parties) a security interest in all of Borrower’s right,
title and interest in and to the following, whether now or hereafter existing
and wherever located:
     (i) all Receivables, Related Security and Receivable Files;
     (ii) all of Borrower’s rights, remedies, powers and privileges in respect
of the Receivables Sale Agreement, including, without limitation, its rights to
receive Purchase Price Credits and indemnity payments thereunder;
     (iii) the Concentration Account and all funds on deposit therein, together
with all certificates and instruments, if any, from time to time evidencing such
accounts and funds on deposit; and
     (iv) all products and proceeds (including, without limitation, insurance
proceeds) of, and additions, improvements and accessions to, and books and
records describing or used in connection with, all and any of the property
described above (items (i) through (iii) are collectively referred to as the
“Collateral”).
          (b) This grant of security secures the payment and performance of all
Obligations of Borrower now or hereafter existing or arising under, or in
connection with, this Loan Agreement, the Lender Note and each other Transaction
Document, whether for principal, interest, costs, Fees, Indemnified Amounts,
expenses or otherwise (all such Obligations of Borrower being called the
“Secured Obligations”).

26



--------------------------------------------------------------------------------



 



          (c) This grant of security shall create a continuing security interest
in the Collateral and shall:
     (i) remain in full force and effect until Administrator’s (for the benefit
of the Secured Parties) interest in the Collateral shall have been released in
accordance with Section 5.4;
     (ii) be binding upon Borrower, its successors, transferees and assigns; and
     (iii) inure, together with the rights and remedies of Administrator (for
the benefit of the Secured Parties) hereunder, to the benefit of Administrator
and each Secured Party and their respective successors, transferees and assigns.
          Section 5.2 Administrator Appointed Attorney-in-Fact. Borrower hereby
irrevocably appoints Administrator (for the benefit of the Secured Parties) as
Borrower’s attorney-in-fact, with full authority in the place and stead of
Borrower and in the name of Borrower or otherwise, from time to time in
Administrator’s discretion, after the occurrence and during the continuation of
a Significant Event to take any action and to execute any instrument which
Administrator may deem necessary or advisable to accomplish the purposes of the
Transaction Documents, including, without limitation:
     (a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;
     (b) to receive, endorse, and collect any drafts or other instruments,
documents and chattel paper, in connection with clause (a) above;
     (c) to file any claims or take any action or institute any proceedings
which Administrator may deem necessary or desirable for the collection of any of
the Collateral or otherwise to enforce the rights of Administrator (for the
benefit of the Secured Parties) with respect to any of the Collateral;
     (d) to sell, transfer, assign or otherwise deal in or with the Collateral
or any part thereof pursuant to the terms and conditions hereunder; and
     (e) to perform the affirmative obligations of Borrower under the
Transaction Documents. Administrator agrees to give Borrower and Servicer
written notice of the taking of any such action, but the failure to give such
notice shall not affect the rights, power or authority of Administrator with
respect thereto. Borrower hereby acknowledges, consents and agrees that the
power of attorney granted pursuant to this Section 5.2 is irrevocable and
coupled with an interest.
          Section 5.3 Administrator May Perform. If Borrower fails to perform
any agreement contained herein, Administrator (for the benefit of the Secured
Parties) may itself perform, or cause performance of such agreement, and the
expenses of Administrator incurred in connection therewith shall be payable by
Borrower.

27



--------------------------------------------------------------------------------



 



          Section 5.4 Release of Collateral. Administrator’s (for the benefit of
the Secured Parties) right, title and interest in the Collateral shall be
released effective on the date occurring after the Commitment Termination Date
on which all Secured Obligations shall have been finally and fully paid and
performed.
ARTICLE VI.
INCREASED COSTS, ETC.
          Section 6.1 Increased Costs. If any change in Regulation D of the
Board of Governors of the Federal Reserve System, or any Regulatory Change, in
each case occurring after the date hereof:
     (a) shall subject any Affected Party to any tax, duty or other charge with
respect to any Loan made or funded by it, or shall change the basis of taxation
of payments to such Affected Party of the principal of or interest on any Loan
owed to or funded by it or any other amounts due under this Agreement in respect
of any Loan made or funded by it (except for changes in the rate of tax on the
overall net income of such Affected Party imposed by the jurisdiction in which
such Affected Party’s principal executive office is located); or
     (b) shall impose, modify or deem applicable any reserve (including, without
limitation, any reserve imposed by the Board of Governors of the Federal Reserve
System, but excluding any reserve included in the determination of interest
rates pursuant to Section 3.1), special deposit or similar requirement against
assets of, deposits with or for the account of, or credit extended by, any
Affected Party; or
     (c) shall change the amount of capital maintained or required or requested
or directed to be maintained by any Affected Party; or
     (d) shall impose on any Affected Party any other condition affecting any
Loan made or funded by any Affected Party;
and the result of any of the foregoing is or would be to (i) increase the cost
to or to impose a cost on (I) an Affected Party funding or making or maintaining
any Loan (including extensions of credit under the Liquidity Agreement, the
Voluntary Advance Agreement or any Credit Advance, or any commitment of such
Affected Party with respect to any of the foregoing), or (II) Administrator for
continuing its or Borrower’s relationship with Lender, (ii) to reduce the amount
of any sum received or receivable by an Affected Party under this Agreement, the
Lender Note, the Liquidity Agreement, the Voluntary Advance Agreement or the
Credit Agreement with respect thereto, or (iii) in the good faith determination
of such Affected Party, to reduce the rate of return on the capital of an
Affected Party as a consequence of its obligations hereunder, or under the
Liquidity Agreement, the Voluntary Advance Agreement or Credit Agreement, or
arising in connection herewith or therewith to a level below that which such
Affected Party could otherwise have achieved, then after demand by such Affected
Party to Borrower (which demand shall be accompanied by a written statement
setting forth the basis of such demand), Borrower shall pay such Affected Party
such additional amount or amounts as

28



--------------------------------------------------------------------------------



 



will (in the reasonable determination of such Affected Party) compensate such
Affected Party for such increased cost or such reduction. Such written statement
(which shall include calculations in reasonable detail) shall, in the absence of
manifest error, be rebuttably presumptive evidence of the subject matter
thereof.
          Section 6.2 Funding Losses. Borrower hereby agrees that upon demand by
any Affected Party (which demand shall be accompanied by a statement setting
forth the basis for the calculations of the amount being claimed), Borrower will
indemnify such Affected Party against any net loss or expense which such
Affected Party may sustain or incur (including, without limitation, any net loss
or expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Affected Party to fund or maintain any Allocation
made by Lender to Borrower), as reasonably determined by such Affected Party, as
a result of (a) any payment or prepayment (including any mandatory prepayment)
of any Allocation on a date other than the last day of the Interest Period for
such Allocation, or (b) any failure of Borrower to borrow any Loan on a date
specified therefor in a related Borrowing Request. Such written statement shall,
in the absence of manifest error, be rebuttably presumptive evidence of the
subject matter thereof.
          Section 6.3 Withholding Taxes.
          (a) All payments made by Borrower hereunder (or by Servicer, on behalf
of Borrower, hereunder) shall be made free and clear of, and without reduction
or withholding for or on account of, any present or future Covered Taxes, now or
hereafter imposed, levied, collected, withheld or assessed by any Governmental
Authority or other taxing authority. If any Covered Taxes are required to be
withheld from any amounts payable to Administrator or Lender, the amounts so
payable to Administrator or Lender shall be increased to the extent necessary to
yield to Administrator or Lender (after payment of all such Covered Taxes) all
such amounts payable hereunder at the rates or in the amounts specified herein.
Whenever any Covered Taxes are payable by Borrower, as promptly as possible
thereafter, Borrower shall send to Administrator for its own account or for the
account of Lender, as the case may be, a certified copy of an original official
receipt received by Borrower showing payment thereof. If Borrower fails to pay
any Covered Taxes when due to the appropriate taxing authority or fails to remit
to Administrator the required documentary evidence, Borrower shall indemnify
Administrator and Lender for such Covered Taxes and any incremental taxes that
may become payable by Administrator or Lender as a result of any such failure.
          (b) At least five (5) Business Days prior to the first date on which
any payments, including discount or Fees, are payable hereunder for the account
of Lender, if Lender is not organized under the laws of the United States,
Lender agrees to deliver to each of Borrower and Administrator two (2) duly
completed copies of (i) United States Internal Revenue Service Form W-8BEN or
W-8ECI (or successor applicable form) certifying that such Lender is entitled to
receive payments hereunder without deduction or withholding of any United States
federal income taxes or (ii) United States Internal Revenue Service Form W-8 or
W-9 (or successor applicable form) to establish an exemption from United States
backup withholding tax. Lender shall replace or update such forms as is
necessary or appropriate to maintain any applicable exemption or as is requested
by Administrator or Borrower. If Lender does not deliver the forms described in
this Section 6.3(b), Borrower or Administrator shall withhold United States
federal

29



--------------------------------------------------------------------------------



 



income taxes from any payments made hereunder at the statutory rate applicable
to payments made to Lender. Lender agrees to indemnify and hold Borrower and
Administrator harmless for any United States federal income taxes, penalties,
interest and other costs and losses incurred or payable by Borrower or
Administrator as a result of either (x) Lender’s failure to submit any form
required to be provided pursuant to this Section 6.3(b) or (y) Borrower’s or
Administrator’s reliance on any form that Lender has provided pursuant to this
Section 6.3(b).
ARTICLE VII.
CONDITIONS TO BORROWING
          Section 7.1 Initial Loan. The obligation of Lender to make the initial
Loan hereunder is subject to the conditions precedent that Administrator shall
have received all of the following, each duly executed and dated the date of
such Loan (or such earlier date as shall be satisfactory to Administrator), in
form and substance satisfactory to Administrator:
          7.1.1 Resolutions. Certified copies of resolutions of the Boards of
Directors of Borrower and the Originators authorizing or ratifying the
execution, delivery and performance, respectively, of the Transaction Documents
to which it is a party, together with a certified copy of its Organizational
Documents.
          7.1.2 Consents, etc. Certified copies of all documents evidencing any
necessary consents and governmental approvals (if any) with respect to the
Transaction Documents.
          7.1.3 Incumbency and Signatures. A certificate of the Secretary or an
Assistant Secretary of Borrower, Servicer and each Originator certifying the
names of its officer or officers authorized to sign the Transaction Documents to
which it is a party.
          7.1.4 Good Standing Certificates. Good standing certificates for
Borrower, Servicer and each Originator issued as of a recent date acceptable to
Administrator by (a) the Secretary of State of the jurisdiction of such Person’s
organization, and (b) the Secretary of State of the jurisdiction where such
Person’s chief executive office and principal place of business are located.
          7.1.5 Financing Statements. (i) Acknowledgment copies of proper
financing statements (Form UCC-1), filed on or prior to the date of the initial
Loan, naming Borrower as debtor and Administrator (for the benefit of the
Secured Parties) as the secured party as may be necessary or, in the opinion of
Administrator, desirable under the UCC to perfect Administrator’s (for the
benefit of the Secured Parties) security interest in the Collateral,
(ii) acknowledgment copies of proper financing statements, filed on or prior to
the date of the initial Loan, naming each Originator, as seller/debtor, Borrower
as assigning secured party and Administrator as total assignee of secured party
as may be necessary or, in the opinion of Administrator, desirable under the UCC
to perfect Borrower’s ownership interest in the Receivables, and (iii) executed
copies of proper Uniform Commercial Code Form UCC-3 termination statements, if
any, necessary to

30



--------------------------------------------------------------------------------



 



release all liens and other Adverse Claims of any Person in the Collateral
granted by Borrower or any Originator.
          7.1.6 Search Reports. A written search report provided to
Administrator by a search service acceptable to Administrator listing all
effective financing statements that name Borrower or any Originator as debtor or
assignor and that are filed in the jurisdictions in which filings were made
pursuant to Section 7.1.5 above and in such other jurisdictions that
Administrator shall reasonably request, together with copies of such financing
statements (none of which shall cover any Collateral or interests therein or
proceeds of any thereof), and tax and judgment lien search reports from a Person
satisfactory to Administrator showing no evidence of such lien filed against
Borrower or any Originator.
          7.1.7 Fee Letter; Payment of Fees. The Fee Letter, together with all
outstanding Fees payable pursuant to the Fee Letter.
          7.1.8 Receivables Sale Agreement. (i) Duly executed and delivered
counterparts of each of the Receivables Sale Agreement and all documents,
agreements and instruments contemplated thereby, and (ii) evidence that each of
the conditions precedent to the execution and delivery of the Receivables Sale
Agreement has been satisfied to Administrator’s satisfaction, and that the
initial assignments and transfers under the Receivables Sale Agreement have been
consummated.
          7.1.9 Opinions of Counsel. Opinions of counsel to Borrower, Servicer
and each Originator in form and substance satisfactory to Administrator.
          7.1.10 Lender Note. The Lender Note, duly executed by Borrower.
          7.1.11 Borrowing Base Certificate. A Borrowing Base Certificate, duly
executed by an officer of Servicer on Borrower’s behalf showing a calculation of
the Borrowing Base as of the date of such initial Loan.
          7.1.12 Concentration Account Agreements. A Concentration Account
Agreement with respect to each Concentration Account, duly executed by all of
the parties thereto.
          7.1.13 Releases. Releases and termination statements duly executed by
each Person, other than Borrower, that has an interest in the Receivables.
          7.1.14 Other. Such other documents, certificates and opinions as
Administrator may request.
          Section 7.2 All Loans. The making of each Loan, including without
limitation, the initial Loan, is subject to the conditions precedent that:
          7.2.1 No Default, etc. (i) No Significant Event, Unmatured Significant
Event or Servicer Event of Default has occurred and is continuing or will result

31



--------------------------------------------------------------------------------



 



from the making of such Loan, (ii) the representations and warranties of
Borrower contained in Article VIII are true and correct as of the date of such
requested Loan, with the same effect as though made on the date of such Loan,
and (iii) after giving effect to such Loan, the aggregate unpaid balance of the
Loans will not exceed the Borrowing Base or the Facility Limit. By making a
Borrowing Request, Borrower shall be deemed to have represented and warranted
that items (i), (ii) and (iii) in the preceding sentence are true and correct.
          7.2.2 Borrowing Request, etc. Administrator shall have received a
Borrowing Request for such Loan in accordance with Section 2.2, together with
all items required to be delivered in connection therewith.
          7.2.3 Commitment Termination Date. The Commitment Termination Date
shall not have occurred.
          7.2.4 Collateral Review. Administrator shall have received the
most-recent Collateral Review pursuant to Section 9.1.5(c).
          7.2.5 Accounts. The Concentration Accounts shall be subject to valid
and perfected first priority security interest in favor of Administrator for the
benefit of the Secured Parties. Each of the Concentration Accounts shall have
been transferred into Borrower’s name, and each of the Deposit Accounts shall be
subject to an automatic sweep each Business Day into a Concentration Account.
ARTICLE VIII.
REPRESENTATIONS AND WARRANTIES
          In order to induce Lender and Administrator to enter into this
Agreement and, in the case of Lender, to make Loans hereunder, Borrower hereby
represents and warrants to Administrator and Lender as to itself as follows, and
Servicer hereby represents and warrants to Administrator and Lender as to itself
as follows:
          Section 8.1 Existence and Power. Servicer is a corporation duly
organized under the laws of the State of Minnesota. Borrower is a corporation
duly organized under the laws of the State of Minnesota. Each of Servicer and
Borrower is validly existing and in good standing under the laws of its state of
organization and is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold could not reasonably be expected to have a Material Adverse
Effect.
          Section 8.2 Power and Authority; Due Authorization, Execution and
Delivery. The execution and delivery by each of Servicer and Borrower of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder, and Borrower’s use of
the proceeds of the Loans made hereunder, are within its powers and authority
and have been duly authorized by all necessary corporate action on its part.
This Agreement and each other Transaction Document to which Servicer or Borrower
is a party has been duly executed and delivered by Servicer or Borrower, as the
case may be.

32



--------------------------------------------------------------------------------



 



          Section 8.3 No Conflict. The execution and delivery by each of
Borrower and Servicer of this Agreement and each other Transaction Document to
which it is a party, and the performance of its obligations hereunder and
thereunder do not contravene or violate (i) its Organizational Documents,
(ii) any law, rule or regulation applicable to it, (iii) any restrictions under
any agreement, contract or instrument to which it is a party or by which it or
any of its property is bound, or (iv) any order, writ, judgment, award,
injunction or decree binding on or affecting it or its property, and do not
result in the creation or imposition of any Adverse Claim on its assets (except
as created under the Transaction Documents) except, in any case, where such
contravention or violation could not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
          Section 8.4 Governmental Authorization. Other than the filing of the
financing statements required hereunder, no authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution and delivery by Servicer or
Borrower of this Agreement and each other Transaction Document to which it is a
party and the performance of its obligations hereunder and thereunder.
          Section 8.5 Actions, Suits. There is no litigation, arbitration,
governmental investigation, proceeding or inquiry pending or, to the knowledge
of any of their officers, threatened against or affecting Borrower, Servicer or
any of Servicer’s Subsidiaries which could reasonably be expected to have a
Material Adverse Effect or which seeks to prevent, enjoin or delay the making or
repayment of any Loans. Other than any liability incident to any litigation,
arbitration or proceeding which could not reasonably be expected to have a
Material Adverse Effect, Servicer and its Subsidiaries have no material
contingent obligations not provided for or disclosed in the footnotes to its
financial statements delivered prior to the Closing Date.
          Section 8.6 Binding Effect. This Agreement and each other Transaction
Document to which G&K (as Servicer) or Borrower is a party constitute the legal,
valid and binding obligations of G&K or Borrower, as the case may be,
enforceable against it in accordance with their respective terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, reorganization
or other similar laws relating to or limiting creditors’ rights generally and by
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).
          Section 8.7 Accuracy of Information. All information heretofore
furnished by Borrower, Servicer or any of their respective Affiliates for
purposes of or in connection with this Agreement, any of the other Transaction
Documents or any transaction contemplated hereby or thereby is, and all such
information hereafter furnished by Borrower, Servicer or any of their respective
Affiliates will be, true and accurate in every material respect on the date such
information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein, taken as a whole, not
misleading.

33



--------------------------------------------------------------------------------



 



          Section 8.8 Margin Regulations; Use of Proceeds. Borrower is not
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock, and no proceeds of any Loans, directly or indirectly,
will be used for a purpose that violates, or would be inconsistent with,
Regulations T, U and X promulgated by the Federal Reserve Board from time to
time. No portion of the proceeds of any Loan hereunder will be used for a
purpose that violates, or would be inconsistent with, any other law, rule or
regulation applicable to Borrower.
          Section 8.9 Good Title. Borrower (i) is the legal and beneficial owner
of the Receivables and (ii) is the legal and beneficial owner of the Related
Security with respect thereto or possesses a valid and perfected security
interest therein, in each case, free and clear of any Adverse Claim, except as
created by the Transaction Documents and except for the GE Lighting Lien. There
have been duly filed all financing statements or other similar instruments or
documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s ownership interest in each such Receivable,
its Collections and the Related Security.
          Section 8.10 Perfection. This Agreement is effective to create a valid
security interest in the Collateral favor of Administrator, for the benefit of
the Secured Parties. There have been duly filed all financing statements or
other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Administrator’s
security interest, for the benefit of the Secured Parties, in the Collateral.
The Collateral is free of any Adverse Claim except as created under the
Transaction Documents.
          Section 8.11 Places of Business and Locations of Records. The
principal place of business and chief executive office of each of Borrower and
Servicer is located at its address referred to on Schedule 15.3 to this
Agreement (or at such other locations, notified to Administrator in
jurisdictions where all action required to perfect or maintain the perfection of
Administrator’s security interest in the Collateral has been taken). Borrower’s
Federal Employer Identification Number is20-1571890 , and its Minnesota
organizational identification number is 1028127-2.
          Section 8.12 Accounts. Borrower represents and warrants that (a)
Schedule 8.12 hereto is a complete and accurate listing, as of the Closing Date,
of the Deposit Accounts and Concentration Accounts, (b) each of the
Concentration Accounts has been transferred into Borrower’s name, and (c) each
of the banks maintaining a Deposit Account has been instructed to sweep all
available cash in such Deposit Account to a Concentration Account each Business
Day. Neither Servicer nor Borrower has granted any interest in any Deposit
Account or Concentration Account to any Person other than, in the case of the
Concentration Accounts, Administrator. Administrator has exclusive control of
the Concentration Accounts.
          Section 8.13 No Material Adverse Effect. Since March 27, 2004, no
event has occurred that could reasonable be expected to have a Material Adverse
Effect.
          Section 8.14 Names. The name in which Borrower has executed this
Agreement is identical to the name of Borrower as indicated on the public record
of the State of Minnesota. Borrower has not used any legal name, trade name or
assumed name other than the name in which it has executed this Agreement.

34



--------------------------------------------------------------------------------



 



          Section 8.15 Ownership of Borrower; No Subsidiaries. All of the issued
and outstanding equity interests of Borrower are owned beneficially and of
record by G&K, free and clear of any Adverse Claim. Such equity interests are
validly issued, fully paid and nonassessable, and there are no options, warrants
or other rights to acquire securities of Borrower. Borrower has no Subsidiaries.
          Section 8.16 Not a Holding Company or an Investment Company. Neither
Borrower nor Servicer is a “holding company” or a “subsidiary holding company”
of a “holding company” within the meaning of the Public Utility Holding Company
Act of 1935, as amended, or any successor statute. Neither Borrower nor Servicer
is an “investment company” within the meaning of the Investment Company Act of
1940, as amended, or any successor statute.
          Section 8.17 Compliance with Credit and Collection Policy. Each of
Borrower and Servicer has complied in all material respects with the applicable
Credit and Collection Policy with regard to each Receivable and the related
Contract, and has not made any change to such Credit and Collection Policy,
except such material change as to which Administrator has given its prior
written consent.
          Section 8.18 Solvency. Both before and after giving effect to each
Loan, Borrower is Solvent.
          Section 8.19 Eligible Receivables. Each Receivable included in the
Borrowing Base as an Eligible Receivable as of the date of (a) any Borrowing
Base Certificate, (b) any Monthly Report or (c) the making of any Loan, is an
Eligible Receivable on such date.
          Section 8.20 Accuracy of Information. All information heretofore
furnished by, or on behalf of, Borrower or Servicer to Administrator or Lender
in connection with any Transaction Document, or any transaction contemplated
thereby, is true and accurate in every material respect (without omission of any
information necessary to prevent such information from being materially
misleading).
          Section 8.21 Sales by Originators. Each sale of Receivables by an
Originator to Borrower shall have been effected under, and in accordance with
the terms of, the Receivables Sale Agreement, including the payment by Borrower
to such Originator of an amount equal to the purchase price therefor as
described in the Receivables Sale Agreement, and each such sale shall have been
made for “reasonably equivalent value” (as such term is used under § 548 of the
United States Bankruptcy Code) and not for or on account of “antecedent debt”
(as such term is used under § 547 of the United States Bankruptcy Code) owed by
Borrower to such Originator.
ARTICLE IX.
COVENANTS OF BORROWER AND SERVICER
          Section 9.1 Affirmative Covenants. From the date hereof until the
first day, following the Commitment Termination Date, on which all Obligations
shall have been finally and fully paid and performed, each of Borrower and
Servicer hereby covenants and agrees with Lender and Administrator that as to
itself, as follows:

35



--------------------------------------------------------------------------------



 



          9.1.1 Compliance with Laws, Etc. Each of Borrower and Servicer will
comply in all material respects with all applicable laws, rules, regulations and
orders of all governmental authorities (including those which relate to the
Receivables).
          9.1.2 Preservation of Legal Existence. Each of Borrower and Servicer
will preserve and maintain its existence rights, franchises and privileges in
the jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in the jurisdiction where its principal place of
business and its chief executive office are located and in each other
jurisdiction where the failure to preserve and maintain such existence, rights,
franchises, privileges and qualifications would have a Material Adverse Effect.
          9.1.3 Performance and Compliance with Receivables. Each of Borrower
and Servicer will timely and fully perform and comply with all provisions,
covenants and other promises required to be observed by it under the Receivables
and all other agreements related to such Receivables.
          9.1.4 Credit and Collection Policy. Each of Borrower and Servicer will
comply in all material respects with the Credit and Collection Policy.
          9.1.5 Reporting Requirements. Each of Borrower and Servicer will
furnish to Administrator and Lender:
               (a) Financial Statements.
     (i) as soon as available, and in any event within 95 days after the end of
each year, a copy of the balance sheet of Borrower, in each case, as at the end
of such year, together with the related statement of earnings for such year,
certified by the chief executive officer, chief financial officer or controller
of Borrower (which certification shall state that such balance sheet and
statement or earnings fairly present the financial condition and results of
operations for such year in accordance with GAAP except for the absence of
footnotes), together with a certificate of such officer stating that such
officer has obtained no knowledge that a Significant Event or Unmatured
Significant Event has occurred and is continuing, or if, in the opinion of such
officer, such a Significant Event or Unmatured Significant Event has occurred
and is continuing, a statement as to the nature thereof;
     (ii) as soon as available and in any event within 95 days after the end of
each year, a balance sheet of G&K as of the end of such year and statements of
income and retained earnings and of source and application of funds of G&K,
along with consolidating statements, for the period commencing at the end of the
previous year and ending with the end of such year, in each case setting forth
comparative figures for the previous year, certified without material
qualification in a manner satisfactory to Administrator by nationally recognized
independent public accountants; and

36



--------------------------------------------------------------------------------



 



     (iii) as soon as available and in any event within 50 days after the end of
each fiscal quarter, quarterly balance sheets and quarterly statements of source
and application of funds and quarterly statements of income and retained
earnings of G&K, certified by the chief executive or financial officer or
controller of G&K (which certification shall state that such balance sheets and
statements fairly present the financial condition and results of operations for
such fiscal quarter, subject to year-end audit adjustments), delivery of which
balance sheets and statements shall be accompanied by a certificate of such
chief financial officer or controller to the effect that no Significant Event or
Unmatured Significant Event has occurred and is continuing.
               (b) Borrowing Base Certificates and Monthly Reports.
     (i) [intentionally omitted]; and
     (ii) On or before the second Business Day preceding each Distribution Date,
Servicer shall prepare and deliver to Administrator and Lender a Monthly Report
as of the last day of the fiscal month then most recently ended, signed by an
authorized officer of Servicer.
               (c) Significant Events. As soon as possible but in any event
within one (1) Business Day after any officer of Borrower or Servicer becomes
aware of the occurrence of a Significant Event or an Unmatured Significant
Event, Borrower or Servicer, as the case may be, will deliver to Administrator
and Lender an officer’s certificate of Borrower setting forth details of such
event and the action that Borrower or Servicer, as the case may be, proposes to
take with respect thereto.
               (d) Servicing Certificate. Servicer shall deliver, or cause to be
delivered, to Administrator, on or before the date that is 95 days after the end
of each year, an officer’s certificate signed by the president, chief executive
officer or any vice president of Servicer, dated as of the last day of the
preceding year, stating that (a) a review of the activities of Servicer during
the preceding 12-fiscal-month period and of its performance under this Agreement
has been made under such officer’s supervision and (b) to the best of such
officer’s knowledge, based on such review, Servicer has fulfilled its
obligations under the Agreement throughout such year and has complied in all
respects with the Credit and Collection Policy, or, if there has been a default
in the fulfillment of any such obligation, specifying each such default known to
such officer and the nature and status thereof.
               (e) Collateral Review. On or before the Closing Date, and
annually thereafter, a report of Commercial Lending Consultants or another firm
acceptable to Administrator (each such report, a “Collateral Review”) which
satisfies the requirements set forth on Schedule 9.1.5.
               (f) Other. Promptly, from time to time, such other information,

37



--------------------------------------------------------------------------------



 



documents, records or reports respecting the Collateral, the Receivables or the
condition or operations, financial or otherwise, of Borrower or any Originator
as Administrator may from time to time reasonably request in order to protect
the interests of Administrator or Lender under or as contemplated by this
Agreement or the other Transaction Documents.
          9.1.6 Use of Proceeds. Borrower will use the proceeds of the Loans
made hereunder solely in connection with the acquisition or funding of
Receivables.
          9.1.7 Separate Legal Entity. Borrower hereby acknowledges that Lender
and Administrator are entering into the transactions contemplated by this
Agreement and the other Transaction Documents in reliance upon Borrower’s
identity as a legal entity separate from any other Person. Therefore, from and
after the date hereof, Borrower shall take all reasonable steps to continue
Borrower’s identity as a separate legal entity and to make it apparent to third
Persons that Borrower is an entity with assets and liabilities distinct from
those of any other Person, and is not a division of any Originator or other
Person. Without limiting the generality of the foregoing and in addition to and
consistent with the covenant set forth in Section 9.1.2, Borrower shall take
such actions as shall be required in order that:
     (a) Borrower will be a limited purpose company whose primary activities are
restricted in its certificate of organization to owning the Receivables and
Related Security and financing the acquisition thereof and conducting such other
activities as it deems necessary or appropriate to carry out its primary
activities;
     (b) Not less than one member of Borrower’s Board of Directors (each, an
“Independent Director”) shall be an individual who is not, and during the past
five (5) years has not been, a director, officer, employee or 5% beneficial
owner of the outstanding common stock of any Person or entity beneficially
owning any outstanding shares of common stock of G&K or any Affiliate thereof;
provided, however, that an individual shall not be deemed to be ineligible to be
an Independent Director solely because such individual serves or has served in
the capacity of an “independent director” or similar capacity for special
purpose entities formed by G&K or any of its Affiliates. The certificate of
organization of Borrower shall provide that (i) the Board of Directors shall not
approve, or take any other action to cause the filing of, a voluntary bankruptcy
petition with respect to Borrower unless the Independent Directors shall approve
the taking of such action in writing prior to the taking of such action, and
(ii) such provision cannot be amended without the prior written consent of the
Independent Directors;
     (c) Any employee, consultant or agent of Borrower will be compensated from
funds of Borrower, as appropriate, for services provided to Borrower;

38



--------------------------------------------------------------------------------



 



     (d) Borrower will allocate and charge fairly and reasonably overhead
expenses shared with any other Person. To the extent, if any, that Borrower and
any other Person share items of expenses such as legal, auditing and other
professional services, such expenses will be allocated to the extent practical
on the basis of actual use or the value of services rendered, and otherwise on a
basis reasonably related to the actual use or the value of services rendered;
Borrower’s operating expenses will not be paid by any other Person except as
permitted under the terms of this Agreement or otherwise consented to by
Administrator and Lender;
     (e) Borrower’s books and records will be maintained separately from those
of any other Person;
     (f) All audited financial statements of any Person that are consolidated to
include Borrower will contain detailed notes clearly stating that (A) all of
Borrower’s assets are owned by Borrower, and (B) Borrower is a separate legal
entity;
     (g) Borrower’s assets will be maintained in a manner that facilitates their
identification and segregation from those of any other Person;
     (h) Borrower will strictly observe corporate formalities in its dealings
with all other Persons, and funds or other assets of Borrower will not be
commingled with those of any other Person;
     (i) Borrower shall not, directly or indirectly, be named or enter into an
agreement to be named, as a direct or contingent beneficiary or loss payee,
under any insurance policy with respect to any amounts payable due to
occurrences or events related to any other Person; and
     (j) Any Person that renders or otherwise furnishes services to Borrower
will be compensated thereby at market rates for such services it renders or
otherwise furnishes thereto. Borrower will not hold itself out to be responsible
for the debts of any other Person or the decisions or actions respecting the
daily business and affairs of any other Person.
          9.1.8 Adverse Claims on Receivables. Each of Borrower and Servicer
will, and will require the Originators to, defend each Receivable against all
claims and demands of all Persons at any time claiming the same or any interest
therein adverse to Administrator and the Secured Parties.
          9.1.9 Further Assurances. At its expense, each of Borrower and
Servicer will perform all acts and execute all documents reasonably requested by
Administrator at any time to evidence, perfect, maintain and enforce the title
or the security interest of Administrator in the Receivables and the priority
thereof. Each of Borrower and Servicer will, at the reasonable request of
Administrator, execute and deliver financing statements relating to or covering
the Collateral and, where permitted by law, Borrower shall authorize
Administrator to file one

39



--------------------------------------------------------------------------------



 



or more financing statements signed only by Administrator. Borrower shall, and
shall cause each Originator to, cause its computer records, master data
processing records and other books and records relating to the Receivables to be
marked, with a legend stating that the Receivables have been sold to Borrower
and that the Collateral has been pledged to Administrator for the benefit of the
Secured Parties.
          9.1.10 Servicing. Servicer shall use all reasonable measures to
prevent or minimize any loss being realized on a Receivable and shall take all
reasonable steps to recover the full amount of such loss. Borrower and Servicer
shall, at their own expense, take such steps as are necessary to maintain
perfection of the security interest created by each Receivable in the related
goods and merchandise subject thereto. Servicer shall use its best efforts,
consistent with prudent servicing procedures, to repossess or otherwise convert
the ownership of the goods or merchandise securing any Receivable which becomes
a Defaulted Receivable. Servicer shall follow such practices and procedures for
servicing the Receivables as would be customary and usual for a prudent servicer
under similar circumstances, including using reasonable efforts to realize upon
any recourse to the Obligors and selling the goods securing a Receivable at a
public or private sale.
          9.1.11 Inspection. Each of Borrower and Servicer shall permit Lender,
Administrator or their duly authorized representatives, attorneys or auditors to
inspect the Receivables, the Receivable Files, Documents and the related
accounts, records and computer systems, software and programs used or maintained
by Borrower or Servicer at such times as Lender or Administrator may reasonably
request. Upon instructions from Lender or Administrator, each of Borrower and
Servicer shall release any document in its possession related to any Receivables
to Lender or Administrator, as the case may be, or to Servicer, if requested by
Lender or Administrator.
          9.1.12 Cooperation. Each of Borrower and Servicer shall provide such
cooperation, information and assistance, and prepare and supply Administrator
with such data regarding the performance by the Obligors of their obligations
under the Receivables and the performance by Borrower and Servicer of their
respective obligations under the Transaction Documents, as may be reasonably
requested by Administrator from time to time.

40



--------------------------------------------------------------------------------



 



          9.1.13 Facility. Servicer shall maintain its facility from which it
services the Receivables in its present condition, ordinary wear and tear
excepted, or such other facility of similar quality, security and safety as
Servicer may select from time to time. Servicer shall make all property tax
payments, lease payments and all other payments with respect to such facility.
Servicer shall (i) ensure that Administrator shall have complete and
unrestricted access, at Servicer’s expense, to such facility and all computers
and other systems relating to the servicing of the Receivables and all persons
employed at such facility, (ii) use its best efforts to retain the employees
based at such facility to provide assistance to Administrator and (iii) continue
to store on a daily basis all back-up files relating to the Receivables and the
servicing of the Receivables at Servicer’s facilities, or such other storage
facility of similar quality, security and safety as Servicer may select from
time to time, in the case of each of clauses (i), (ii) and (iii) until the
receipt of all Collections in respect of all Receivables or all Receivables have
been written off in accordance with the Credit and Collection Policy.
          9.1.14 Accounts. Borrower shall not maintain any bank accounts other
than the accounts described on Schedule 8.12. Except as set forth in the last
sentence of Section 11.2.3(b), neither Borrower nor Servicer shall make, nor
will either of them permit any Originator to make, any change in its
instructions to banks maintaining Deposit Accounts regarding the daily sweep of
available balances thereto into a Concentration Account. Neither Borrower nor
Servicer will, nor will either of them permit any Originator to (a) close any
Concentration Account, or (b) add any Concentration Account to those listed on
Schedule 8.12 unless Administrator shall have consented thereto and received a
copy of a duly executed Concentration Account Agreement with respect to such
added account.
          Section 9.2 Negative Covenants. From the date hereof until the first
day, following the Commitment Termination Date, on which all Obligations shall
have been finally and fully paid and performed, each of Borrower and Servicer
hereby covenants and agrees as to itself as follows:
          9.2.1 Sales, Liens, Etc. Except pursuant to, or as contemplated by,
the Transaction Documents, Borrower shall not sell (and shall not permit
Servicer, acting on Borrower’s behalf to), assign (by operation of law or
otherwise) or otherwise dispose of, or create or suffer to exist voluntarily or
involuntarily any Adverse Claims upon or with respect to any of its assets,
including, without limitation, the Collateral, any interest therein or any right
to receive any amount from or in respect thereof.
          9.2.2 Mergers, Acquisitions, Sales, Subsidiaries, etc. Borrower shall
not:
     (a) be a party to any merger or consolidation, or directly or indirectly
purchase or otherwise acquire all or substantially all of the assets or any
stock of any class of, or any partnership or joint venture interest in, any
other Person, except for Permitted Investments, or sell, transfer, assign,
convey or lease any of

41



--------------------------------------------------------------------------------



 



its property and assets (or any interest therein) other than pursuant to, or as
contemplated by, this Agreement or the other Transaction Documents;
     (b) make, incur or suffer to exist an investment in, equity contribution
to, loan or advance to, or payment obligation in respect of the deferred
purchase price of property from, any other Person, except for Permitted
Investments or pursuant to the Transaction Documents;
     (c) create any direct or indirect Subsidiary or otherwise acquire direct or
indirect ownership of any equity interests in any other Person other than
pursuant to the Transaction Documents; or
     (d) enter into any transaction with any Affiliate except for the
transactions contemplated by the Transaction Documents and other transactions
upon fair and reasonable terms materially no less favorable to Borrower than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.
          9.2.3 Change in Business; Change in Credit and Collection Policy.
Borrower will not make any change in the character of its business. Neither
Borrower nor Servicer will make any change in the Credit and Collection Policy
that could adversely affect the collectibility of any Receivable.
          9.2.4 Other Debt. Borrower will not incur any Debt to any Person other
than pursuant to this Agreement, the Receivables Sale Agreement or otherwise in
connection with a transaction involving Lender, Bank, any Credit Bank, any
Liquidity Bank or any other Persons providing liquidity or credit support to
Lender.
          9.2.5 Organizational Documents. Borrower shall not amend its
Organizational Documents.
          9.2.6 Jurisdiction of Organization; Location of Records. Borrower
shall not change its jurisdiction of organization or permit the documents and
records evidencing the Receivables to be moved unless (i) Borrower or Servicer,
as the case may be, shall have given to Administrator prior written notice
thereof, clearly describing the new location, and (ii) Borrower shall have taken
such action, satisfactory to Administrator, to maintain the title or ownership
of Borrower and any security interest of Administrator in the Collateral at all
times fully perfected and in full force and effect. Servicer shall not, in any
event, move the location where it conducts the servicing and collection of the
Receivables from the address referred to on Schedule 15.3 to this Agreement,
without the prior written consent of Administrator, which consent shall not be
unreasonably withheld or delayed.
          9.2.7 Financing Statements. Borrower shall not execute any effective
financing statement (or similar statement or instrument of registration under
the

42



--------------------------------------------------------------------------------



 



laws of any jurisdiction) or statements relating to any Receivables other than
the financing statements described in Section 7.1.5.
          9.2.8 Business Restrictions. Borrower shall not (i) engage in any
business other than the acquisition, financing and collection of Receivables and
other Collateral, (ii) engage in any transactions or be a party to any
documents, agreements or instruments, other than the Transaction Documents and
those incidental to the purposes thereof, or (iii) incur any trade payables
(other than for professional fees incurred in the ordinary course of business)
or other liabilities not constituting Debt permitted under Section 9.2.4 if such
the aggregate outstanding balance of such trade payables and other liabilities
would at any time equal or exceed $12,300.
          9.2.9 Other Agreements. Borrower will not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under any of the foregoing or otherwise grant any
indulgence thereunder, without (in each case) the prior written consent of
Administrator.
ARTICLE X.
SIGNIFICANT EVENTS AND THEIR EFFECT
          Section 10.1 Events of Default. Each of the following shall constitute
an “Event of Default” under this Agreement:
          10.1.1 Non-Payment of Loans, Etc. Borrower shall fail to make any
payment when due of any principal of or interest on any Loan, or payment of any
other Obligation payable by Borrower hereunder or under the other Transaction
Documents, including, without limitation, any Fees and Indemnified Amounts, or
shall fail to make any deposit required to be made hereunder when due and, in
each of the foregoing cases, such failure shall continue for two (2) Business
Days.
          10.1.2 Non-Compliance with Other Provisions. Borrower shall:
     (a) fail to perform or observe any covenant contained in Section 9.2 of
this Agreement and such failure shall remain unremedied for two (2) Business
Days after the earlier to occur of (i) Borrower’s having knowledge thereof and
(ii) Borrower’s having received written notice thereof from the Lender or
Administrator, or
     (b) fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Transaction Document on its part to be
performed or observed and any such failure shall remain unremedied for thirty
(30) days.
          10.1.3 Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by Borrower in this Agreement, any

43



--------------------------------------------------------------------------------



 



other Transaction Document to which Borrower is a party or in any other document
delivered pursuant hereto or thereto shall prove to have been incorrect in any
material respect when made or deemed made; provided that the materiality
threshold in the preceding clause shall not be applicable with respect to any
representation or warranty which itself contains a materiality threshold.
          10.1.4 Bankruptcy. An Event of Bankruptcy shall have occurred and
remained continuing with respect to Borrower or Servicer.
          10.1.5 Tax Liens. The Internal Revenue Service shall file notice of a
lien pursuant to § 6323 of the Internal Revenue Code with regard to any of the
assets of Borrower, and such lien shall not have been released within fifteen
(15) Business Days.
          Section 10.2 Amortization Events. Each of the following shall
constitute an “Amortization Event” under this Agreement:
          10.2.1 Servicer Event of Default. A Servicer Event of Default shall
have occurred and remained continuing.
          10.2.2 Borrowing Base Deficit. A Borrowing Base Deficit shall exist
and such condition shall continue unremedied for two (2) Business Days.
          10.2.3 Default Ratio. The Default Ratio shall equal or exceed 1.75% on
a rolling three-fiscal-month average basis at any time on or after the date
hereof.
          10.2.4 Dilution Ratio. The Short Dilution Ratio shall equal or exceed
4.75% on a rolling three-fiscal-month average basis at any time on or after the
date hereof or the Long Dilution Ratio shall equal or exceed 5.3% on a rolling
three-fiscal-month average basis at any time on or after the date hereof.
          10.2.5 Delinquency Ratio. The Delinquency Ratio shall equal or exceed
2.50% on a rolling three-fiscal-month average basis at any time on or after the
date hereof.
          10.2.6 Accounts Receivable Turnover Ratio. The Accounts Receivable
Turnover Ratio shall be less than 9.50 to 1 for any Calculation Period.
          10.2.7 Event of Default. An Event of Default shall have occurred and
be continuing.
          10.2.8 Validity of Transaction Documents. (a) Any Transaction
Document, or any lien or security interest granted thereunder, shall (except in
accordance with its terms), in whole or in part, terminate, cease to be
effective or cease to be the legally valid, binding and enforceable obligation
of Borrower, Servicer or any Originator party to such Transaction Document,
(b) Borrower, any Originator or Servicer shall, directly or indirectly, contest
in any manner such effectiveness, validity, binding nature or enforceability or
(c) any security interest

44



--------------------------------------------------------------------------------



 



securing any Secured Obligation shall, in whole or in part, cease to be a
perfected first priority security interest.
          10.2.9 Termination Date. The “Termination Date” under and as defined
in the Receivables Sale Agreement shall occur.
          10.2.10 Change of Control. (a) During any period of twelve consecutive
calendar months, (i) more than 50% of the members of the Board of Directors of
G&K who were members on the first day of such period shall have resigned or been
removed or replaced, other than as a result of death, disability, or change in
personal circumstances, or (ii) any Person or “Group” (as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, but
excluding (A) any employee benefit or stock ownership plans of G&K, and
(B) members of the Board of Directors and executive officers of G&K as of the
date of this Agreement, members of the immediate families of such members and
executive officers, and family trusts and partnerships established by or for the
benefit of any of the foregoing individuals) shall have acquired more than 50%
of the outstanding voting equity interests of G&K, or (b) G&K shall cease to
own, directly or indirectly through one or more wholly-owned Subsidiaries, 100%
of the equity interests of the Borrower and, if G&K is not Servicer, of
Servicer.
          Section 10.3 Effect of Significant Event.
          (a) Optional Termination. Upon the occurrence of a Significant Event
(other than an Event of Default described in Section 10.1.4), Administrator may,
and at the request of Lender shall, by notice to Borrower (a copy of which shall
be promptly forwarded by Administrator to each Rating Agency), declare all or
any portion of the outstanding principal amount of the Loans and other
Obligations to be due and payable and/or the Lender’s Commitment (if not
theretofore terminated) to be terminated by declaring the Commitment Termination
Date to have occurred, whereupon the full unpaid amount of such Loans and other
Obligations which shall be so declared due and payable shall be and become
immediately due and payable, without further notice, demand or presentment,
and/or, as the case may be, the Lender’s Commitment shall terminate.
          (b) Automatic Termination. Upon the occurrence of an Event of Default
described in Section 10.1.4), the Commitment Termination Date shall be deemed to
have occurred automatically, and all outstanding Loans and all other Obligations
shall become immediately and automatically due and payable, all without
presentment, demand, protest, or notice of any kind.
          (c) Notice to Rating Agencies. Administrator shall notify each Rating
Agency of the occurrence of any continuing Significant Event, promptly following
its actual knowledge thereof.
          (d) Limitation on Funds Available for Payments. Unless and until the
aggregate outstanding principal balance of the Loans hereunder is less than 10%
of the highest amount ever borrowed hereunder, no repayment of the Obligations
may be made with any funds other than (A) Collections and (B) the Borrower’s
initial paid-in cash capital (if any then remains).

45



--------------------------------------------------------------------------------



 



ARTICLE XI.
THE SERVICER
          Section 11.1 G&K as Initial Servicer. The servicing, administering and
collection of the Receivables shall be conducted by the Person designated from
time to time as Servicer under this Agreement. Until such time following the
occurrence of a Servicer Event of Default or an Amortization Event as
Administrator shall notify G&K and Borrower in writing of the revocation of such
power and authority, Borrower, Lender and Administrator hereby appoint G&K to
act as Servicer under the Transaction Documents.
          Section 11.2 Certain Duties of Servicer.
          11.2.1 Authorization to Act as Borrower’s Agent. Borrower hereby
appoints Servicer as its agent for the following purposes: (i) selecting the
amount of each requested Loan and executing Borrowing Requests on behalf of
Borrower, (ii) making transfers among, deposits to and withdrawals from all
deposit accounts of Borrower for the purposes described in the Transaction
Documents, (iii) arranging payment by Borrower of all Fees, expenses, other
Obligations and other amounts payable under the Transaction Documents,
(iv) causing the repayment and prepayment of the Loans as required and permitted
pursuant to Section 4.1 and (v) executing and preparing the Monthly Reports;
provided, however, that Servicer shall act in such capacity only as an agent of
Borrower and shall incur thereby no additional obligations with respect to any
Loan, and nothing herein shall be deemed to authorize Servicer to take any
action as Borrower’s agent which Borrower is precluded from taking itself.
Borrower irrevocably agrees that (A) it shall be bound by all proper actions
taken by Servicer pursuant to the preceding sentence, and (B) Lender,
Administrator and the banks holding all deposit accounts of Borrower are
entitled to accept submissions, determinations, selections, specifications,
transfers, deposits and withdrawal requests, and payments from Servicer on
behalf of Borrower.
          11.2.2 Servicer to Act as Servicer.
     (a) Servicer shall service and administer the Receivables on behalf of
Borrower and Administrator (for the benefit of the Secured Parties) and shall
have full power and authority, acting alone and/or through subservicers as
provided in Section 11.2.2(c), to do any and all things which it may deem
reasonably necessary or desirable in connection with such servicing and
administration and which are consistent with this Agreement. Consistent with the
terms of this Agreement, Servicer may waive, modify or vary any term of any
Receivable or consent to the postponement of strict compliance with any such
term or in any manner, grant indulgence to any Obligor if, in Servicer’s
reasonable determination, such waiver, modification, postponement or indulgence
is not materially adverse to the interests of Borrower or Administrator (for the
benefit of

46



--------------------------------------------------------------------------------



 



the Secured Parties); provided, however, that Servicer may not permit any
modification with respect to any Receivable that would reduce the Unpaid Balance
(except for actual payments thereof), or extend the due date thereof, except
that Servicer may take such actions with respect to Defaulted Receivables if
such actions will, in Servicer’s reasonable business judgment, maximize the
Collections thereof. Without limiting the generality of the foregoing, Servicer
in its own name or in the name of Borrower is hereby authorized and empowered by
Borrower when Servicer believes it appropriate in its best judgment to execute
and deliver, on behalf of Borrower, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge and all other
comparable instruments, with respect to the Receivables.
     (b) Servicer shall service and administer the Receivables by employing such
procedures (including collection procedures) and degree of care, in each case
consistent with applicable law, with the Credit and Collection Policy and with
prudent industry standards, as are customarily employed by Servicer in servicing
and administering receivables owned or serviced by Servicer comparable to the
Receivables. Servicer shall not take any action to impair Administrator’s (for
the benefit of the Secured Parties) security interest in any Receivable, except
to the extent allowed pursuant to this Agreement or required by law.
     (c) Servicer may perform any of its duties pursuant to this Agreement,
including those delegated to it pursuant to this Agreement, through subservicers
appointed by Servicer, provided that such subservicing arrangements may be
terminated, at Administrator’s discretion, upon the replacement of G&K as
Servicer. Such subservicers may include Affiliates of Servicer. Notwithstanding
any such delegation of a duty, Servicer shall remain obligated and liable for
the performance of such duty as if Servicer were performing such duty.
     (d) Servicer may take such actions as are necessary to discharge its duties
as Servicer in accordance with this Agreement, including the power to execute
and deliver on behalf of Borrower such instruments and documents as may be
customary, necessary or desirable in connection with the performance of
Servicer’s duties under this Agreement (including consents, waivers and
discharges relating to the Receivables).
     (e) Servicer shall keep separate records covering the transactions
contemplated by this Agreement, including the identity and collection status of
each Receivable purchased by Borrower from an Originator and the Purchase Price
Credits.

47



--------------------------------------------------------------------------------



 



          11.2.3 Collections.
     (a) On or prior to the Closing Date, Borrower and Servicer shall have
established and shall maintain thereafter the following system of collecting and
processing Collections of Receivables: The Originators shall deposit all
payments on the Receivables into a Deposit Account which is swept each Business
Day into a Concentration Account.
     (b) On or prior to the Closing Date, Administrator shall have received a
Concentration Account Agreement with respect to each Concentration Account.
Servicer’s right of access to each Concentration Account shall be revocable at
the option of Administrator upon the occurrence of Unmatured Significant Event
or Significant Event. In addition, after the occurrence of any Unmatured
Significant Event or any Significant Event, Servicer agrees that it shall, upon
the written request of Administrator, notify all Obligors under Receivables to
make payment thereof to (i) one or more bank accounts and/or post-office boxes
designated by Administrator and specified in such notice or (ii) any successor
Servicer appointed hereunder.
     (c) [Reserved].
     (d) All Collections received by an Originator or Servicer in respect of
Receivables will, pending remittance to a Concentration Account as provided in
Section 11.2.4, be held by an Originator or Servicer in trust for the exclusive
benefit of Administrator, and shall not be commingled with any other funds or
property of any Originator or Servicer.
     (e) Borrower and Servicer hereby irrevocably waive any right to set-off or
otherwise deduct any amount owing by or to them from any Collections received by
them prior to remittance thereof in accordance with this Agreement.
     (f) In performing its duties and obligations hereunder, Servicer (i) shall
not impair the rights of Borrower or Administrator in any Receivable, (ii) shall
not amend the terms of any Receivable other than in accordance with the Credit
and Collection Policy and this Agreement, (iii) shall not release any goods
securing a Receivable from the lien created by such Receivable except as
specifically provided for herein, and (iv) shall be entitled to commence or
settle any legal action to enforce collection of any Receivable or to foreclose
upon or repossess any goods securing such Receivable. In the event that Servicer
shall breach any of its covenants set forth in clause (i), (ii) or (iii) of this
Section 11.2.3(f), Servicer shall pay the Unpaid Balance of each Receivable
affected thereby on the Distribution Date following the Calculation Period in
which such event occurs. For the purposes of Section 11.7 hereof, Servicer shall
not be deemed to have breached its obligations under this Section 11.2.3(f)
unless it shall fail to make such payment with respect to any Receivable
affected by Servicer’s noncompliance with clause (i), (ii) or (iii) of this
Section 11.2.3(f).

48



--------------------------------------------------------------------------------



 



     (g) All payments or other amounts collected or received by Servicer in
respect of a Receivable shall be applied to the Unpaid Balance of such
Receivable.
          11.2.4 Concentration Accounts.
     (a) On any Business Day, Borrower may withdraw, or permit Servicer to
withdraw, funds that are on deposit in the Concentration Accounts, provided that
(i) no Significant Event or Unmatured Significant Event has occurred and is
continuing, (ii) the Commitment Termination Date has not occurred, and
(iii) after giving effect to such withdrawal, no Borrowing Base Deficit has
occurred or will result therefrom and there are funds in the Concentration
Accounts at least equal to the interest on the Loans and the Fees accrued
through such date.
     (b) Prior to 3:00 p.m., Atlanta, Georgia time, on the Business Day
preceding each Distribution Date (a “Deposit Date”): (i) Servicer shall deposit
or cause to be deposited in a Concentration Account, to the extent not already
on deposit therein, an amount equal to, without duplication, the lesser of
(A) the sum of (1) the aggregate amount of all Collections received during the
immediately preceding Calculation Period, plus (2) the aggregate amounts due
from Servicer on such Distribution Date pursuant to Section 11.2.3(f) hereof,
plus (3) the aggregate amount of Purchase Price Credits, if any, required to be
made in cash on such Distribution Date in accordance with the Receivables Sale
Agreement, and (B) the amounts due on such Distribution Date pursuant to clauses
first through sixth of Section 4.2(b), provided that if a Significant Event or
Unmatured Significant Event shall exist on such Distribution Date or the
Commitment Termination Date has occurred, then Servicer shall deposit all of the
amounts described in the foregoing clause (A) in a Concentration Account on such
Deposit Date.
     (c) Servicer shall distribute the amounts on deposit in the Concentration
Accounts in accordance with Section 4.2 hereof.
          Section 11.3 Servicing Compensation. Servicer, as compensation for its
activities hereunder, shall be entitled to receive the Servicing Fee, which
shall be payable by Borrower on each Distribution Date from funds on deposit in
the Concentration Accounts in accordance with Section 4.2. Servicer shall be
required to pay all expenses incurred by it in connection with its servicing
activities hereunder (including payment of the fees and expenses of any
subservicer) and shall not be entitled to reimbursement therefor except as
specifically provided herein.
          Section 11.4 Agreement Not to Resign. G&K acknowledges that Lender and
Administrator have relied on G&K’s agreement to act as Servicer hereunder in
their respective decisions to execute and deliver the respective Transaction
Documents to which they are parties. In recognition of the foregoing, G&K agrees
not to resign as Servicer voluntarily, except as required by law (as evidenced
by the delivery of an outside opinion of counsel to Administrator,

49



--------------------------------------------------------------------------------



 



in form and substance satisfactory to Administrator), without the prior written
consent of Administrator.
          Section 11.5 Designation of Servicer. Borrower agrees not to designate
any Person other than G&K as Servicer without the prior written consent of
Administrator.
          Section 11.6 Termination. The authorization of Servicer to act on
behalf of Borrower under this Agreement and the other Transaction Documents
shall terminate at the sole discretion of Administrator upon the replacement of
Servicer by a successor Servicer selected by Administrator.
          Section 11.7 Servicer Events of Default. Each of the following shall
constitute a “Servicer Event of Default” under this Agreement:
          11.7.1 Failure to Make Payments and Deposits. Servicer shall fail to
make any payment or deposit required to be made by it hereunder on the date when
due and such failure shall continue for two (2) Business Days.
          11.7.2 Non-Compliance with Other Provisions. Servicer shall fail to
perform or observe any provision of Section 9.1.5(b) and such failure shall
continue for two (2) Business Days, or Servicer shall fail to perform or observe
any other term, covenant or agreement contained in this Agreement or any other
Transaction Document on its part to be performed or observed and any such
failure shall remain unremedied for thirty (30) days.
          11.7.3 Delegation. Servicer shall delegate any of its duties
hereunder, except as expressly permitted in accordance with the terms hereof.
          11.7.4 Breach of Representations and Warranties. Any representation,
warranty, certification or statement made by Servicer in this Agreement, any
other Transaction Document to which Servicer is a party or in any Borrowing Base
Certificate, Monthly Report or other document delivered pursuant hereto or
thereto shall prove to have been incorrect in any material respect when made or
deemed made; provided that the materiality threshold in the preceding clause
shall not be applicable with respect to any representation or warranty which
itself contains a materiality threshold.
          11.7.5 Bankruptcy. An Event of Bankruptcy shall have occurred and
remained continuing with respect to Servicer.
          11.7.6 Judgments. A final judgment or judgments for the payment of
money of $12,300 or more in the aggregate shall have been rendered against
Borrower, or in excess of $10,000,000 in the aggregate shall have been rendered
against Servicer, after deducting (a) the amount with respect to which Servicer
is insured and with respect to which the insurer has assumed responsibility in
writing, and (b) the amount for which Servicer is otherwise indemnified if the
terms of such indemnification are satisfactory to Lender (or its assigns), and
the same shall have remained unsatisfied and in effect, without stay of
execution, for

50



--------------------------------------------------------------------------------



 



a period of thirty (30) consecutive days after the period for appellate review
shall have elapsed.
          11.7.7 Cross-Default to Material Debt. (a) Failure of Servicer to pay
any Debt in excess of $10,000,000 in aggregate principal amount (“Material
Debt”) when due; or (b) the default by Servicer in the performance of any term,
provision or condition contained in any agreement under which any Material Debt
was created or is governed, the effect of which is to cause, or to permit the
holder or holders of such Material Debt to cause, such Indebtedness to become
due prior to its stated maturity; or (c) any Material Debt of Servicer shall be
declared to be due and payable or required to be prepaid (other than by a
regularly scheduled payment) prior to the date of maturity thereof, in each case
described in the foregoing clause (a), (b) or (c), whether or not waived.
At any time during the continuance of any Servicer Event of Default,
Administrator may, in its sole discretion, notify Servicer in writing of the
revocation of its appointment as Servicer hereunder. Upon revocation of
Servicer’s appointment hereunder, Administrator shall appoint a successor
Servicer. Servicer agrees that upon receipt of written notification from
Administrator of the revocation of Servicer’s appointment as Servicer hereunder,
Servicer shall upon the written request of Administrator (which request may be
contained in the notification of revocation) (i) notify all Obligors under the
Receivables to make payment thereof to a bank account(s) or post office box
designated by Administrator and specified in such notice, and (ii) pay to
Administrator (or its designee) immediately all Collections then held or
thereafter received by Servicer or the applicable Originator of Receivables,
together with all other payment obligations of Servicer hereunder owing to
Lender or Administrator. Servicer shall, at its sole cost and expense, cooperate
with and assist the successor Servicer (including, without limitation, providing
access to, and transferring, all Receivable Files and all records (including
data-processing records) relating thereto (which shall be held in trust for the
benefit of the parties hereto in accordance with their respective interests))
and allowing the successor Servicer to use all licenses, hardware or software
necessary or desirable to collect the Receivables). G&K irrevocably agrees to
act (if requested to do so) as the data-processing agent for the successor
Servicer (in substantially the same manner as G&K conducted such data-processing
functions while it acted as Servicer).
ARTICLE XII.
ADMINISTRATOR
          Section 12.1 Authorization and Action. Lender hereby appoints SunTrust
Robinson Humphrey, Inc. as its Administrator for purposes of the Transaction
Documents and authorizes SunTrust Robinson Humphrey, Inc. in such capacity to
take such action on its behalf under each Transaction Document and to exercise
such powers hereunder and thereunder as are delegated to SunTrust Robinson
Humphrey, Inc., as Administrator, by the terms hereof and thereof, together with
such powers as are reasonably incidental thereto.
          Section 12.2 Administrator and Affiliates. Bank and any of its
Affiliates may generally engage in any kind of business with Borrower, Bank,
Servicer, any Obligor, any of their respective Affiliates and any Person who may
do business with or own securities of

51



--------------------------------------------------------------------------------



 



Borrower, Bank, Servicer, any Obligor or any of their respective Affiliates, all
as if SunTrust Robinson Humphrey, Inc. were not Administrator and without any
duty to account therefor to Lender.
ARTICLE XIII.
ASSIGNMENTS
          Section 13.1 Restrictions on Assignments. Neither Borrower nor
Servicer may assign its rights hereunder or any interest herein without the
prior written consent of Administrator and Lender. Lender may not assign all or
any portion of Lender’s Commitment to any Person other than the Liquidity
Bank(s) without the prior written consent of Borrower and Administrator. Nothing
herein shall be deemed to preclude Lenders from pledging or assigning all or any
portion of any Loan or the Lender Note:
     (a) to Credit Bank, any Liquidity Bank (or any successor of any thereof by
merger, consolidation or otherwise), any Affiliate of Credit Bank or any
Liquidity Bank in connection with a draw under the Liquidity Agreement or a
Credit Advance (which may then assign all or any portion thereof so assigned or
any interest therein to such party or parties as it may choose); or
     (b) to any other Person proposed by Lender and consented to by
Administrator.
Administrator shall promptly provide notice of any assignment to each Rating
Agency. Subject to Section 13.2, all of the aforementioned assignments shall be
upon such terms and conditions as Lender and the assignee may mutually agree.
          Section 13.2 Documentation. Lender shall deliver to each assignee an
assignment, in such form as Lender and the related assignee may agree, duly
executed by Lender, assigning any such Loan to the assignee, and Lender shall
promptly execute and deliver all further instruments and documents, and take all
further action, that the assignee may reasonably request, in order to perfect,
protect or more fully evidence the assignee’s right, title and interest in and
to such Loan, and to enable the assignee to exercise or enforce any rights
hereunder or under the Lender Note evidencing such Loan.
          Section 13.3 Rights of Assignee. Upon the foreclosure of any
assignment of any Loans made for security purposes, or upon any other assignment
of any Loan from Lender pursuant to this Article XIII, the respective assignee
receiving such assignment shall have all of the rights of Lender hereunder to
the extent of such assignment with respect to such Loans and all references to
Lender in Section 6.1 shall be deemed to apply to such assignee to the extent of
such assignment.
          Section 13.4 Notice of Assignment. Lender shall provide notice to
Borrower of any assignment hereunder by Lender to any assignee. Lender
authorizes Administrator to, and Administrator agrees that it shall, endorse the
Lender Note to reflect any assignments made pursuant to this Article XIII or
otherwise.

52



--------------------------------------------------------------------------------



 



ARTICLE XIV.
INDEMNIFICATION
          Section 14.1 General Indemnity of Borrower. Without limiting any other
rights which any such Person may have hereunder or under applicable law,
Borrower hereby agrees to indemnify Administrator, Lender, Servicer, each
Liquidity Bank, each Credit Bank, Bank, each of Bank’s Affiliates and each of
their respective successors, transferees, participants and assigns and all
officers, directors, shareholders, controlling persons, employees and agents of
any of the foregoing (each of the foregoing Persons being individually called an
“Indemnified Party”), forthwith on demand, on an after-tax basis, from and
against any and all damages, losses, claims, liabilities and related costs and
expenses, including reasonable attorneys’ fees and disbursements (all of the
foregoing being collectively called “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or relating to any Transaction Document
or the transactions contemplated thereby, any commingling of funds (whether or
not permitted hereunder), or the use of proceeds therefrom by Borrower,
including (without limitation) in respect of the funding of any Loan or in
respect of any Receivable; excluding, however, (a) Indemnified Amounts to the
extent a final judgment of a court of competent jurisdiction holds that such
Indemnified Amounts resulted from gross negligence or willful misconduct on the
part of the Indemnified Party seeking indemnification, and (b) Excluded Taxes.
          Section 14.2 Indemnity of Servicer. Without limiting any other rights
which any such Person may have hereunder or under applicable law, G&K as
Servicer, hereby agrees to indemnify each Indemnified Party forthwith on demand,
on an after-tax basis, from and against any and all Indemnified Amounts awarded
against or incurred by any of them arising from, or related to, the negligence
or willful misconduct of G&K, the inaccuracy of any representation or warranty
of G&K, or the failure of G&K to perform its obligations under any Transaction
Document; excluding, however, (a) Indemnified Amounts to the extent determined
by a court of competent jurisdiction to have resulted from gross negligence or
willful misconduct on the part of such Indemnified Party, (b) Indemnified
Amounts to the extent solely due to non-payment by any Obligor of an amount due
and payable with respect to a Receivable for credit reasons, and (c) any tax
upon or measured by net income on any Indemnified Party. Anything contained in
this Section 14.2 to the contrary notwithstanding: (1) the foregoing
indemnification is not intended to, and shall not, constitute a guarantee of the
collectibility or payment of the Receivables, and (2) nothing in this
Section 14.2 shall require Servicer to indemnify any Indemnified Party for
Receivables which are not collected, not paid or are otherwise uncollected on
account of the insolvency, bankruptcy, lack of creditworthiness or financial
inability to pay of the applicable Obligor.
ARTICLE XV.
MISCELLANEOUS
          Section 15.1 No Waiver; Remedies. No failure on the part of Lender,
Administrator, any Indemnified Party or any Affected Party to exercise, and no
delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any of them of any
right, power or remedy hereunder preclude any other or further exercise thereof,
or the exercise of any other right, power or remedy. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.

53



--------------------------------------------------------------------------------



 



Without limiting the foregoing, each of Bank, each Credit Bank and each
Liquidity Bank is hereby authorized by Borrower at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by Bank, such Credit Bank or such
Liquidity Bank to or for the credit or the account of Borrower, now or hereafter
existing under this Agreement, to Administrator, any Affected Party, any
Indemnified Party, or Lender or their respective successors and assigns.
          Section 15.2 Amendments, Etc. No amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement and any Schedules
hereto, or the Lender Note shall in any event be effective unless the same shall
be in writing and signed and delivered by (i) Borrower, Servicer, Administrator
and Lender (with respect to an amendment), or (ii) Administrator and Lender
(with respect to a waiver or consent by them) or Servicer or Borrower (with
respect to a waiver or consent by them), as the case may be, and then any such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no material amendment
of this Agreement (other than an amendment to extend the Scheduled Commitment
Termination Date) shall be effective unless the Lender (or Administrator on its
behalf) shall have received written confirmation by the Rating Agencies that
such amendment shall not cause the rating on the then outstanding Commercial
Paper Notes to be downgraded or withdrawn. Administrator shall provide each
Rating Agency with a copy of each amendment to or consent or waiver under this
Agreement promptly following the effective date thereof.
          Section 15.3 Notices, Etc. All notices and other communications
provided for hereunder shall, unless otherwise stated herein, be in writing
(including facsimile communication) and shall be personally delivered or sent by
certified mail, postage prepaid, or by facsimile, to the intended party at the
address or facsimile number of such party set forth opposite its name on
Schedule 15.3 hereto or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (a) if personally delivered,
when received, (b) if sent by certified mail, three Business Days after having
been deposited in the mail, postage prepaid, (c) if sent by overnight courier,
one Business Day after having been given to such courier, and (d) if transmitted
by facsimile, when sent, receipt confirmed by telephone or electronic means,
except that notices and communications pursuant to Section 2.2 shall not be
effective until received.
          Section 15.4 Costs, Expenses and Taxes. In addition to its obligations
under Section 14.1, Borrower agrees to pay on demand:
     (a) all costs and expenses incurred by Administrator, Lender, each
Liquidity Bank, each Credit Bank and Servicer in connection with (i) the
preparation, execution, delivery, administration and enforcement of, or any
breach of, this Agreement, the Lender Note, the other Transaction Documents, the
Liquidity Agreement and, to the extent directly related to this Agreement, the
Program Documents (including any amendments or modifications of or supplements
to the Program Documents directly related to this Agreement), including, without
limitation, the reasonable fees and expenses of counsel to any of such Persons
incurred in connection therewith, (ii) the perfection of

54



--------------------------------------------------------------------------------



 



Administrator’s security interest in the Collateral, (iii) the maintenance of
the Concentration Accounts and the Deposit Accounts, (iv) the audit of the
books, records and procedures of Originators, Servicer and Borrower by
Administrator’s auditors (which may be employees of Administrator), and
(v) Rating Agency fees related to the transactions contemplated by this
Agreement; and
     (b) all stamp and other transactional or filing taxes and fees payable or
determined to be payable in connection with the execution, delivery, filing and
recording of this Agreement, the Lender Note, the other Transaction Documents,
or (to the extent directly related to this Agreement) the Program Documents, and
agrees to indemnify each Indemnified Party against any liabilities with respect
to or resulting from any delay in paying or omission to pay such taxes and fees.
          Section 15.5 Binding Effect; Survival. This Agreement shall be binding
upon and inure to the benefit of Borrower, Bank, Lender, Administrator, and
their respective successors and assigns, and the provisions of Article VI and
Article XIV shall inure to the benefit of the Affected Parties and the
Indemnified Parties, respectively, and their respective successors and assigns;
provided, however, nothing in the foregoing shall be deemed to authorize any
assignment not permitted by Article XIII. This Agreement shall create and
constitute the continuing obligations of the parties hereto in accordance with
its terms, and shall remain in full force and effect until such time, after the
Commitment Termination Date, when all Obligations have been finally and fully
paid and performed. The rights and remedies with respect to any breach of any
representation and warranty made by Borrower or Servicer pursuant to
Article VIII and the indemnification and payment provisions of Article XIV and
Article VI, Sections 15.4, 15.11 and 15.12 shall be continuing and shall survive
any termination of this Agreement and any termination of G&K’s rights to act as
Servicer hereunder or under any other Transaction Document.
          Section 15.6 Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
provided solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement. Unless otherwise indicated,
references in this Agreement to any Section, Appendix, Schedule or Exhibit are
to such Section of or Appendix, Schedule or Exhibit to this Agreement, as the
case may be, and references in any Section, subsection, or clause to any
subsection, clause or subclause are to such subsection, clause or subclause of
such Section, subsection or clause.
          Section 15.7 Severability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of this Agreement or affecting the
validity or enforceability of such provision in any other jurisdiction.
          Section 15.8 Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE
UNDER AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD
TO THE CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF

55



--------------------------------------------------------------------------------



 



PERFECTION OR NONPERFECTION, OF THE SECURITY INTERESTS OF ADMINISTRATOR, FOR THE
BENEFIT OF THE SECURED PARTIES.
          Section 15.9 Counterparts. This Agreement may be executed by the
parties hereto in several counterparts, each of which shall be deemed to be an
original but all of which shall constitute together but one and the same
agreement.
          Section 15.10 Submission to Jurisdiction; Waiver of Trial by Jury.
     (a) Each of Borrower and Servicer hereby submits to the nonexclusive
jurisdiction of any United States District Court for the Southern District of
New York and of any New York state court sitting in New York, New York for
purposes of all legal proceedings arising out of, or relating to, the
Transaction Documents or the transactions contemplated thereby. Each of Borrower
and Servicer hereby irrevocably waives, to the fullest extent possible, any
objection it may now or hereafter have to the venue of any such proceeding and
any claim that any such proceeding has been brought in an inconvenient forum.
Nothing in this Section 15.10 shall affect the right of Administrator or Lender
to bring any action or proceeding against Borrower or Servicer or their
respective properties in the courts of other jurisdictions.
     (b) TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY HERETO
IRREVOCABLY WAIVES ALL RIGHT OF TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF, OR IN CONNECTION WITH, ANY TRANSACTION DOCUMENT OR
ANY MATTER ARISING THEREUNDER.
          Section 15.11 No Recourse Against Lender. The obligations of the
Lender under this Agreement are solely the limited liability company obligations
of Lender. No recourse shall be had for any obligation, covenant or agreement
(including, without limitation, the payment of any amount owing in respect to
this Agreement or the payment of any Fee hereunder or for any other obligation
or claim) arising out of or based upon this Agreement or any other agreement,
instrument or Transaction Document entered into pursuant hereto or in connection
herewith against any member, employee, officer, director, manager,
administrator, partner or organizer of Lender, as such, by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise.
          Section 15.12 No Proceedings. Each of the parties hereto hereby agree
that it will not institute against Lender, or join any other Person in
instituting against Lender, any insolvency proceeding (namely, any proceeding of
the type referred to in the definition of Event of Bankruptcy) so long as any
Commercial Paper Notes issued by Lender shall be outstanding and there shall not
have elapsed one year plus one day since the last day on which any such
Commercial Paper Notes shall be outstanding. The provisions of this
Section 15.12 shall survive the termination hereof.

56



--------------------------------------------------------------------------------



 



          Section 15.13 Confidentiality.
          (a) Unless otherwise consented to by Administrator or required by any
applicable law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings, each of Borrower and
Servicer hereby agrees that it shall maintain and shall cause each of its
employees and officers to maintain the confidentiality of the Fee Letter and the
other confidential or proprietary information with respect to Administrator and
Lender and their respective businesses obtained by it or them in connection with
the structuring, negotiating and execution of the transactions contemplated
herein, except that each of Borrower, Servicer and their respective officers and
employees may disclose such information to their external accountants, attorneys
and other advisors and as required by any applicable law, rule, direction,
request or order of any judicial, administrative or regulatory authority or
proceeding (whether or not having the force or effect of law). The restrictions
in this Section 15.13(a) shall not apply to any information which is or becomes
generally available to the public other than as a result of disclosure by
Borrower, Servicer or one of their respective Affiliates.
          (b) Each of Borrower and Servicer hereby consents to the disclosure of
any nonpublic information with respect to it (i) to Administrator, the Liquidity
Banks or Lender by each other, (ii) as required by or pursuant to any applicable
law, rule, regulation, direction, request or order of any judicial,
administrative or regulatory authority or proceedings (whether or not having the
force or effect of law), (iii) to any prospective or actual assignee or
participant of any of the Persons described in clause (i), and (iv) to any
Rating Agency, Commercial Paper Note dealer, Credit Bank or Support Provider to
Lender or any entity organized for the purpose of purchasing, or making loans
secured by, financial assets for which Administrator acts as the administrative
agent or administrator and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, provided each Person
described in the foregoing clauses (iii) and (iv) is informed of the
confidential nature of such information.
          (c) Notwithstanding any other express or implied agreement to the
contrary, the parties hereto agree and acknowledge that each of them and each of
their employees, representatives and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction contemplated by this Agreement and the other Transaction
Documents and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For the purposes of this
Section 15.13(c), the terms “tax treatment” and “tax structure” shall have the
meanings specified in Treasury Regulation section 1.6011-4(c).
          Section 15.14 Entire Agreement. This Agreement and the other
Transaction Documents executed and delivered herewith represent the final
agreement among the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the parties.
There are no unwritten oral agreements among the parties.
          Section 15.15 Limitation on Payments. Notwithstanding any provisions
contained in this Agreement to the contrary, the Lender shall not, and shall not
be obligated to, pay any amount pursuant to this Agreement unless (a) the Lender
has received funds which may

57



--------------------------------------------------------------------------------



 



be used to make such payment and which funds are not required to repay the
Commercial Paper Notes and advances under the Voluntary Advance Agreement when
due and (b) after giving effect to such payment, either (i) there is sufficient
liquidity availability (determined in accordance with the Program Documents),
under all of the liquidity facilities for the Lender’s commercial paper program,
to pay the “Face Amount” (as defined below) of all outstanding Commercial Paper
Notes and advances under the Voluntary Advance Agreement when due or (ii) all
Commercial Paper Notes and advances under the Voluntary Advance Agreement are
paid in full. Any amount which the Lender does not pay pursuant to the operation
of the preceding sentence shall not constitute a claim (as defined in §101 of
the Bankruptcy Code) against or corporate obligation of the Lender for any such
insufficiency unless and until such payment may be made in accordance with
clauses (a) and (b) above. The agreements in this Section 15.15 shall survive
termination of this Agreement and payment of all obligations hereunder. As used
in this Section 15.15, the term “Face Amount” means, with respect to outstanding
Commercial Paper Notes or advances under the Voluntary Advance Agreement,
(x) the face amount of any such Commercial Paper Notes issued on a discount
basis, and (y) the principal amount of, plus the amount of all interest accrued
and to accrue thereon to the stated maturity date of, any such Commercial Paper
Notes issued on an interest-bearing basis or any such advances under the
Voluntary Advance Agreement.
[Signatures follow]

58



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

          G&K RECEIVABLES CORP., as Borrower
      By:   /s/ Jeffrey L. Wright         Name:   Jeffrey L. Wright       
Title:   Chief Financial Officer       

          G&K SERVICES, INC., as initial Servicer           By:   /s/ Jeffrey L.
Wright         Name:   Jeffrey L. Wright        Title:   Chief Financial
Officer     





--------------------------------------------------------------------------------



 



          THREE PILLARS FUNDING LLC, as Lender           By:   /S/ Doris J.
Hearn         Name:   Doris J. Hearn        Title:   Vice President     





--------------------------------------------------------------------------------



 



          SUNTRUST ROBINSON HUMPHREY, INC., as Administrator           By:   /S/
Joseph R. Franke         Name:   Joseph R. Franke        Title:   Director     
 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
BORROWING REQUEST
[Date]

     
To:
  Three Pillars Funding LLC (“Lender”)    
From:
  G&K Receivables Corp. (“Borrower”)    
Re:
  Amended and Restated Loan Agreement dated as of October 1, 2008, among
Borrower, Lender and SunTrust Robinson Humphrey, Inc., as Administrator (the
“Agreement”)

             
A
(i) Pursuant to Section 2.2 of the Agreement, the undersigned hereby requests a
Loan from Lender in an amount equal to the following (at least $1,000,000 or a
larger integral multiple of $500,000):   $
 
           
 
           
 
(ii) The date such Loan is requested is:    
 
           
 
(iii) The requested maturity date of the Loan is:    
 
           
 
(iv) The aggregate principal amount of Loans outstanding under the Agreement,
after giving effect to the requested Loan under (i) above, will equal:   $  
 
           
 
(v) The amount in (ii) above does not exceed the Facility Limit which equals:  
$ 60,000,000  

     
B.
  As of the date hereof and the date of making of such Loan, each of the
representations and warranties contained in Article VIII of the Agreement shall
be true and correct on and as of the date hereof and, if applicable, the date of
such Loan, and no Significant Event or Unmatured Significant Event has occurred
and is continuing or shall exist after giving effect to the Loan requested
hereby.
 
   
 
  Capitalized terms used but not defined herein shall have the meanings given to
them in the Agreement.
 
   
 
  The undersigned certifies to the accuracy of the foregoing.

            G&K RECEIVABLES CORP.
    Date:

By:           Title:

           

62



--------------------------------------------------------------------------------



 



EXHIBIT B
AMENDED AND RESTATED LENDER NOTE

      $60,000,000.00   June 2, 2006

          FOR VALUE RECEIVED, G&K RECEIVABLES CORP., A MINNESOTA CORPORATION
(the “Borrower”), promises to pay to the order of THREE PILLARS FUNDING LLC, a
Delaware limited liability company (the “Lender”) on or before the Scheduled
Commitment Termination Date, the principal sum of Sixty Million and no/100
Dollars ($60,000,000.00) or, if less, the aggregate unpaid principal amount of
all Loans shown on the schedule attached hereto (and/or any continuation thereof
and/or in the records of the Lender) made by the Lender pursuant to that certain
Loan Agreement, dated as of November 17, 2004 (together with all amendments and
other modifications, if any, from time to time thereafter made thereto, the
“Loan Agreement”), among Borrower, G&K Services, Inc., as servicer, the Lender
and SunTrust Capital Markets, Inc., as Administrator (the “Administrator”). This
note amends and restates in its entirety that certain Lender Note dated
November 17, 2004.
          Borrower also promises to pay interest on the unpaid principal amount
hereof from time to time outstanding from the date hereof until maturity
(whether by acceleration or otherwise) and, after maturity, until paid, at the
rates per annum and on the dates specified in the Loan Agreement.
          Payments of both principal and interest are to be made in lawful money
of the United States of America in immediately available funds to the account
designated by Administrator pursuant to the Loan Agreement.
          This promissory note is the “Lender Note” referred to in, and
evidences indebtedness incurred under, the Loan Agreement, and the holder hereof
is entitled to the benefits of the Loan Agreement, to which reference is made
for a description of the security for this Lender Note and for a statement of
the terms and conditions on which Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement.
          All parties hereto, whether as makers, endorsers, or otherwise,
severally waive presentment for payment, demand, protest and notice of dishonor.
          THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW).

63



--------------------------------------------------------------------------------



 



            G&K RECEIVABLES CORP.
      By           Name:   Jeffrey L. Wright, CFO        Title:   Chief
Financial Officer   

64



--------------------------------------------------------------------------------



 



         

Schedule attached to
Amended and Restated Lender Note dated June 2, 2006 of
G&K Receivables Corp.
payable to the order of Three Pillars Funding LLC

          Date of
Loan   Amount of
Loan   Amount of
Repayment                    

65



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF MONTHLY REPORT
(GRAPHIC) [c46758c4675801.gif]

66



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF BORROWING BASE CERTIFICATE
(GRAPHIC) [c46758c4675802.gif]

67



--------------------------------------------------------------------------------



 



EXHIBIT E
FORMS OF CONCENTRATION ACCOUNT AGREEMENT
ACCOUNT CONTROL AGREEMENT
November 17, 2004
Regions Bank
417 North 20th Street
National Corporate Banking — 8th floor
Birmingham, AL 35203
Attn: Jay Ingram
     Re: G&K Receivables Corp.
Ladies and Gentlemen:
     G&K Receivables Corp., a Minnesota corporation (“Borrower”) has entered or
is about to enter into certain financing arrangements with Three Pillars Funding
LLC (the “Lender”) for whom SunTrust Robinson Humphrey, Inc. acts as agent and
administrator (“Agent”), pursuant to which Lender may from time to time make
loans and advances and provide other financial accommodations to Borrower
secured by, among other collateral, Borrower’s deposit and other bank accounts,
including (without limitation) the following accounts maintained with you (the
“Accounts”):

         
Description of Account
 
  Account Number
 
 
       
G & K Receivables Corp., (SPE),
a subsidiary of G & K Services Inc.
  0305023688    

     Upon actual receipt by Jay Ingram (or his successor or designee) by
facsimile transmission from Agent of the Notice of Default, in substantially the
form attached hereto as Attachment 1 (the “Notice”), none of the officers,
agents or other representatives of Borrower shall have any authority to withdraw
any amounts from, to draw upon or otherwise exercise any authority or powers
with respect to any of the Accounts or any amounts held therein. Accordingly,
after the transmission of the Notice, and the actual receipt by you thereof, and
a after a reasonable opportunity for you to act upon such Notice, the Accounts
shall be under the sole dominion and control of Agent, and Borrower shall not
give, and you shall not honor, any instructions with respect to any of the
Accounts other than those approved in writing by Agent or as otherwise required
by legal process or court order. In any event, after your receipt of the Notice,
you shall be authorized to rely upon and execute, without further consent by
Borrower, any oral or written instructions directing the disposition of funds in
the Accounts which are given by any person representing himself or herself as,
and reasonably believed by you to be, an authorized representative of Agent, and
Borrower and Agent will comply with all such instructions given to you by any
such person directing disposition of such funds in the Accounts

68



--------------------------------------------------------------------------------



 



without further consent by Borrower. You shall further be authorized, upon your
receipt of the Notice, to disclose any and all information regarding the
Accounts to Agent.
     You shall not be liable to Borrower, Agent or Lender, or any other parties
to the financing arrangements involving Borrower, in any way for any item paid
from or charged to any Account by you in good faith whether such transaction
occurs before, during, or after receipt by you of the Notice, and in any event
you shall have a reasonable period of time within which to act upon the Notice
and any instructions received regarding the Accounts. You shall have the right
to interplead the funds on deposit in the Accounts (or any of them) at any time,
in your discretion, in a court of competent jurisdiction, and in such event, you
shall be reimbursed from the Accounts for any and all of your reasonable costs
and reasonable expenses (including, without limitation, reasonable attorneys’
fees) incurred in participating in any such interpleader action. Except as
specifically provided in this letter, the Accounts remain, and shall remain
after your receipt of the Notice, subject to the terms and provisions of any and
all of your deposit, funds transfer and other account agreements respectively
affecting the Accounts, as the same may be amended from time to time.
     Notwithstanding your receipt of the Notice, you may in any event charge the
Accounts for any and all fees, charges and reasonable expenses regarding the
routine maintenance and operation of the Accounts, as provided in the respective
deposit agreements, as amended, governing the Accounts, and you also may
charge-back the Accounts for any returned or unpaid items deposited to the
Accounts. If, after your receipt of the Notice, the available funds in the
Accounts shall be insufficient to cover any returned items or any fees, charges
or expenses chargeable to the Accounts, and if Borrower shall fail to reimburse
you for the deficiency, Agent, on behalf of the Lender, shall reimburse you in
full for the deficiency up to the amount of funds actually received by Agent
from the Accounts. Otherwise, you agree that the Accounts will not be subject to
deduction, set-off, banker’s lien, or any other right in favor of you. Borrower
and Agent acknowledge that you make no representation or warranty of any kind,
express or implied, as to the rights, remedies or interests of any party or
parties with respect to the Accounts, including (without limitation) any
representation or warranty as to the attachment, perfection, or priority of the
interest of Agent or Lender in and to the Accounts.
     You may terminate your obligations and responsibilities hereunder at any
time upon not less than 30 days’ prior written notice delivered to each of
Borrower and Agent at their respective addresses set forth in this letter;
provided, that the provisions hereof relating to reimbursement of you for
returned items, expenses, fees and charges, and the provisions hereof relating
to indemnification of you shall survive the termination of the agreements and
arrangements hereunder. Upon the effective date of such termination, each
Account shall be subject to the control of the depositor in whose name the
Account has been established.
     You shall have no liability to Borrower, Agent, Lender, or any other
parties to the financing arrangements involving Borrower, for any loss or damage
that any or all of such parties may claim to have suffered or incurred, either
directly or indirectly, by reason of the agreements set forth herein or any
transaction or service contemplated by the provisions hereof, unless occasioned
by your breach of this agreement, gross negligence or willful misconduct. In no
event shall you be liable for losses or delays resulting from computer
malfunction, interruption

69



--------------------------------------------------------------------------------



 



of commission facilities, labor difficulties or other causes beyond your
reasonable control or for indirect, special or consequential damages. Borrower
agrees to indemnify you, and from and after delivery of the Notice, Agent and
Borrower, jointly and severally, agree to indemnify you, and hold you harmless
from and against any and all claims, other than those ultimately determined to
be founded on your breach of this agreement, gross negligence or willful
misconduct, and from and against any damages, penalties, judgments, liabilities,
losses or expenses (including reasonable attorney’s fees and disbursements)
incurred as a result of the assertion of any claim, by any person or entity,
arising out of, or otherwise related to, any transaction conducted or service
provided by you through the use of the Accounts (or any of them) pursuant to the
procedures and/or instructions provided for or contemplated herein.
     You agree to use reasonable efforts to give Agent and Borrower, at their
respective addresses set forth herein, notice if any Account shall become
subject to any writ, judgment, warrant of attachment, execution or similar
process, but you shall in no way be liable for failure to give such notice,
except to the extent such failure results from your breach of this agreement,
gross negligence or intentional misconduct. You shall not be liable for
complying with any writ, judgment, warrant of attachment, execution or similar
process prior to giving notice thereof to Agent and Borrower.
     Except as otherwise provided herein, any notice, demand or other
communication required or permitted to be given hereunder shall be in writing.
For the purposes hereof, the addresses of the parties hereto shall be as set
forth below each party’s name below, or, as to each party, at such other address
as may be designated by such party in a written notice to the other parties.
     The terms of this letter shall be binding upon and inure to the benefit of
each of the parties hereto and their respective successors and assigns and shall
in any event be subject to the requirements of applicable law, including
(without limitation) laws relating to bankruptcy and insolvency.
     Please agree to the terms of, and acknowledge receipt of, this Account
Control Agreement by signing in the space provided below.

70



--------------------------------------------------------------------------------



 



            Very truly yours,

G&K RECEIVABLES CORP.
      By:           Name:           Title:      

            G&K Receivables Corp.
5995 Opus Parkway, Suite 550
Minnetonka, MN 55343
Attention:   Glenn Stolt, Treasurer
Phone:         952-912-5870
Fax:             912-912-5950
   

            SUNTRUST ROBINSON HUMPHREY,
INC., AS AGENT
      By:           Name:           Title:      

            SunTrust Robinson Humphrey, Inc.
303 Peachtree Street, NE
24th Floor, MC 3950
Atlanta, Georgia 30308
Attention:   TPF Asset Management
Phone:         404/658-4568
Fax:             404/813-5000
   

71



--------------------------------------------------------------------------------



 



         

          ACKNOWLEDGED AND AGREED
THIS 29th DAY OF OCTOBER, 2004:

REGIONS BANK
        By:             Name:           Title:      

          Regions Bank
417 North 20th Street
National Corporate Banking — 8th floor
Birmingham, AL 35203
Attention: Jay Ingram       Fax: _______________________                  

72



--------------------------------------------------------------------------------



 



         

ATTACHMENT 1
[FORM OF NOTICE OF DEFAULT]
VIA FACSIMILE TRANSMISSION

         
TO:
DATED:
ATTENTION:
  REGIONS BANK
[Date]
_______________ (or successor)    

     Re: _______________ Accounts (the “Accounts”):
_______________
_______________
_______________
Dear _______________(or successor):
     Pursuant to the Account Control Agreement among G&K Receivables Corp. (the
“Borrower”), the undersigned and Regions Bank, dated as of November 17, 2004, we
hereby give you notice that, as of the date of your receipt of this notice and
upon your reasonable opportunity to act on this notice, none of the officers,
agents or other representatives of Borrower shall have any authority to withdraw
any amounts from, to draw upon or otherwise exercise any authority or powers
with respect to any of the Accounts or any amounts held therein. You are
instructed to comply with no instructions or orders regarding the Accounts other
than those given by any person reasonably believed by you to be our authorized
representative. We represent and warrant to you that this notice is lawful and
authorized.
     This notice and all actions taken pursuant hereto are subject in all
respects to the terms and provisions of the Account Control Agreement.

            SUNTRUST ROBINSON HUMPHREY, INC., as Agent
      By:           Name:           Title:        

ACKNOWLEDGED THIS _____ DAY OF __________, 200_:
REGIONS BANK

                By:           Name:           Title:          

73



--------------------------------------------------------------------------------



 



MULTI PARTY BLOCKED ACCOUNT AGREEMENT
(With Activation)
          THIS AGREEMENT is entered into as of November 17, 2004 among G&K
Services, Inc., a Minnesota corporation (“Company”), G&K Receivables Corp., a
Minnesota corporation (“SPE”), SunTrust Robinson Humphrey, Inc., as agent and
administrator (“Administrator”), and Bank of America, N.A. (“Bank”), with
respect to the following:
          A. Company and certain of its affiliates have sold or otherwise
transferred to SPE, all of their right title and interest in and to, inter alia,
the checks and other payment instruments (“Checks”) and balances from time to
time in account no. 3750835894 maintained with Bank (the “Account”). The name of
the Account has been changed to “G&K Receivables Corp.”
          B. SPE, as borrower, Company, as servicer, Three Pillars Funding LLC
(“Lender”) and Administrator are parties to a Loan Agreement dated as of
November 17, 2004 (as amended from time to time, the “Loan Agreement”), pursuant
to which SPE has granted to Administrator, for the benefit of Lender, a security
interest in, inter alia, the Checks to secure payment of all amounts now or
hereafter due and owing to Administrator and Lender under the Loan Agreement and
related documents (collectively, the “Obligations”).
          C. SPE, Company, Administrator and Bank are entering into this
Agreement to provide for the disposition of net proceeds of Checks and other
cash deposited in the Account.
Accordingly, Company, SPE, Administrator and Bank agree as follows:
          1. Bank is hereby authorized:
          (a) to charge the Account for all returned Checks deposited therein,
service charges, and other fees and charges associated with this Agreement;
          (b) to follow its usual procedures in the event the Account or any
check, draft or other order for payment of money should be or become the subject
of any writ, levy, order or other similar judicial or regulatory order or
process;
          (c) during the Activation Period (hereinafter defined): to transfer
all collected and available balances in the Account (i) on the first day of the
Activation Period and (ii) from time to time thereafter during the Activation
Period, in each case, directly to the following account of Administrator (or
otherwise in accordance with Administrator’s written instructions given as
provided in the last sentence of this section, which written instructions shall
take precedence over the following wiring instructions):

74



--------------------------------------------------------------------------------



 



     
Bank Name:
  SunTrust Bank
Location:
  25 Park Place, in Atlanta, Georgia
ABA Routing No.:
  061000104
For credit to:
  Three Pillars Funding LLC Account No. 880171236
Reference:
  G&K Receivables Corp. Transaction
Attention:
  Mary Hinsberg

The “Activation Period” means the period which commences within a reasonable
period of time not to exceed two (2) Business Days after Bank’s receipt of a
written notice from Administrator in the form of Attachment I (the “Notice”) and
ends upon receipt by Bank of a written notice from Administrator advising Bank
that the Activation Period is no longer required. At all times other than during
an Activation Period, Bank may permit Company to operate and transact business
through the Account in its normal fashion, including making withdrawals from the
Account. Funds are not available if, in the reasonable determination of Bank,
they are subject to a hold, dispute or legal process preventing their
withdrawal. “Business Day” means each Monday through Friday, excluding Bank
holidays. Administrator will give Bank sufficient advance written notice of any
change in the instructions for Bank to act upon such changes.
          2. (a) If the balances in the Account are not sufficient to pay Bank
for any returned Check and Company has not paid Bank within five (5) Business
Days of its written demand to do so, Administrator agrees to pay Bank on demand
any amounts received by Administrator with respect to such returned Check.
          (b) If the balances in the Account are not sufficient to compensate
Bank for any fees or charges due Bank under this Agreement, the Company agrees
to pay Bank on demand the amount due Bank. The Company will have breached this
Agreement if it has not paid Bank, within 30 days after the demand, the amount
due Bank.
          (c) Company hereby authorizes Bank, without prior notice, from time to
time to debit any other account Company may have with Bank for the amount or
amounts due Bank under subsection 2(a) or 2(b).
          (d) Bank agrees it shall not offset against the Account, except as
permitted under this Agreement, until it has been advised in writing by
Administrator that the Obligations are paid in full and any commitment to create
additional Obligations has been terminated. Administrator shall notify Bank
promptly in writing upon payment in full of the Obligations, and this Agreement
shall automatically terminate upon receipt of such notice.
          3. Termination of this Agreement shall be as follows:
          (a) Bank may terminate this Agreement upon 30 days’ prior written
notice to Company and Administrator. Administrator may terminate this Agreement
upon 30 days’ prior written notice to Company and Bank. Neither Company nor SPE
may terminate this Agreement except with the written consent of Administrator
and upon 30 days’ prior written notice to Bank and Administrator.

75



--------------------------------------------------------------------------------



 



          (b) Notwithstanding subsection 3(a), Bank may terminate this Agreement
at any time by written notice to SPE, Company and Administrator if Company or
SPE, on the one hand, or Administrator, on the other hand, breaches any of the
terms of this Agreement and fails to cure same within the period of grace (if
any) provided elsewhere in this Agreement.
          (c) Notwithstanding subsections 3(a) and 3(b), Bank may also terminate
this Agreement at any time if Company or SPE (i) breaches any other agreement
with Bank or any agreement involving the borrowing of money or extension of
credit; (ii) liquidates, dissolves, merges with or into or consolidates with
another entity or sells, leases or disposes of a substantial portion of its
business or assets; (iii) terminates its business, fails generally or admits in
writing its inability to pay its debts as they become due; any bankruptcy,
reorganization, arrangement, insolvency, dissolution or similar proceeding is
instituted with respect to Company or SPE; Company or SPE makes any assignment
for the benefit of creditors or enters into any composition with creditors or
takes any action in furtherance of any of the foregoing; or (iv) any material
adverse change occurs in Company’s or SPE’s financial condition, results of
operations or ability to perform its obligations under this Agreement. Each of
Company and SPE shall promptly give written notice to Bank of the occurrence of
any of the foregoing events as it applies to it.
          4. (a) Bank will not be liable to Company, SPE or Administrator for
any expense, claim, loss, damage or cost (“Damages”) arising out of or relating
to its performance under this Agreement other than those Damages which result
directly from its acts or omissions constituting negligence or intentional
misconduct.
          (b) In no event will Bank be liable for any special, indirect,
exemplary or consequential damages, including but not limited to lost profits.
          (c) Bank will be excused from failing to act or delay in acting, and
no such failure or delay shall constitute a breach of this Agreement or
otherwise give rise to any liability of Bank, if (i) such failure or delay is
caused by circumstances beyond Bank’s reasonable control, including but not
limited to legal constraint, emergency conditions, action or inaction of
governmental, civil or military authority, fire, strike, lockout or other labor
dispute, war, riot, theft, flood, earthquake or other natural disaster,
breakdown of public or private or common carrier communications or transmission
facilities, equipment failure, or act, negligence or default of Company, SPE or
Administrator or (ii) such failure or delay resulted from Bank’s reasonable
belief that the action would have violated any guideline, rule or regulation of
any governmental authority.
          5. Company and SPE, jointly and severally, shall indemnify Bank
against, and hold it harmless from, any and all liabilities, claims, costs,
expenses and damages of any nature (including but not limited to reasonable
allocated costs of staff counsel, other reasonable attorney’s fees and any fees
and expenses actually incurred in enforcing this Agreement) in any way arising
out of or relating to disputes or legal actions concerning this Agreement. This
section does not apply to any liabilities, claims, costs, expenses, or damages
attributable to the negligence or intentional misconduct of Bank. Company’s and
SPE’s joint and several obligations under this section shall survive termination
of this Agreement.

76



--------------------------------------------------------------------------------



 



          6. (a) Each of the parties hereto represents and warrants to each of
the other parties hereto that (i) this Agreement constitutes its duly
authorized, legal, valid, binding and enforceable obligation; (ii) the
performance of its obligations under this Agreement and the consummation of the
transactions contemplated hereunder will not (A) constitute or result in a
breach of its certificate or articles of incorporation, formation or
association, by-laws or limited liability company or partnership agreement, as
applicable, or the provisions of any material contract to which it is a party or
by which it is bound or (B) result in the violation of any law, regulation,
judgment, decree or governmental order applicable to it; and (iii) all approvals
and authorizations required to permit the execution, delivery, performance and
consummation of this Agreement and the transactions contemplated hereunder have
been obtained.
          (b) Each of Company, SPE and Administrator agrees that it shall be
deemed to make and renew each representation and warranty in subsection 6(a) on
and as of each day on which SPE uses the service.
          7. SPE represents and warrants that it has not assigned or granted a
security interest in the Account or any Checks or funds now or hereafter
deposited therein, except to Administrator.
          8. Each of Company and SPE agrees that:
          (a) During the Activation Period, it cannot, and will not, withdraw
any monies from the Account, and Administrator will have exclusive ownership of
and access to the Account and neither SPE nor any of its affiliates (including
Company) will have any control of the Account or access thereto until such time
as Administrator advises Bank in writing that Administrator no longer claims any
interest in the Account and the monies deposited and to be deposited in the
foregoing; and
          (b) It will not permit the Account to become subject to any other
pledge, assignment, lien, charge or encumbrance of any kind, nature or
description, other than Administrator’s security interests referred to herein or
such other pledge, assignment, lien, charge or encumbrance as shall be approved
of by Administrator.
          9. Administrator acknowledges and agrees that Bank has the right to
charge the Account from time to time, as set forth in this Agreement, and the
account agreements, as said agreements are amended from time to time, and that
Administrator has no right to the sums so withdrawn by Bank.
          10. In addition to the original Bank statement which will be provided
to SPE, Bank will provide Administrator with a duplicate statement and such
other account information reasonably requested by Administrator. Each of SPE and
Company authorizes Bank to provide any account information requested by
Administrator with respect to the Account.
          11. Company and SPE, jointly and severally, agree to pay to Bank, upon
receipt of Bank’s invoice, all costs, expenses and reasonable attorneys’ fees
(including reasonable allocated costs for in-house legal services) actually
incurred by Bank in connection with the enforcement of this Agreement and any
instrument or agreement required hereunder, including but not limited to any
such costs, expenses and fees arising out of the resolution of any

77



--------------------------------------------------------------------------------



 



conflict, dispute, motion regarding entitlement to rights or rights of action,
or other action to enforce Bank’s rights in a case arising under Title 11,
United States Code, to the extent Bank is awarded such costs, expenses or fees
by a court of competent jurisdiction. Company and SPE, jointly and severally,
agree to pay Bank, upon receipt of Bank’s invoice, all costs, expenses and
reasonable attorneys’ fees (including reasonable allocated costs for in-house
legal services) incurred by Bank in the preparation and administration of this
Agreement (including any amendments hereto or instruments or agreements required
hereunder).
          12. Notwithstanding any of the other provisions in this Agreement, in
the event of the commencement of a case pursuant to Title 11, United States
Code, filed by or against Company, or in the event of the commencement of any
similar case under then applicable federal or state law providing for the relief
of debtors or the protection of creditors by or against Company, Bank may act as
Bank deems necessary to comply with all applicable provisions of governing
statutes and shall be held harmless from any claim of any of the parties for so
doing.
          13. This Agreement may be amended only by a writing signed by Company,
SPE, Administrator and Bank; except that Bank’s charges are subject to change by
Bank upon 30 days’ prior written notice to SPE.
          14. This Agreement may be executed in counterparts; all such
counterparts shall constitute but one and the same agreement.
          15. Any written notice or other written communication to be given
under this Agreement shall be addressed to each party at its address set forth
on the signature page of this Agreement or to such other address as a party may
specify in writing. Except as otherwise expressly provided herein, any such
notice shall be effective upon receipt.
          16. This Agreement controls in the event of any conflict between this
Agreement and any other document or written or oral statement. This Agreement
supersedes all prior understandings, writings, proposals, representations and
communications, oral or written, of any party relating to the subject matter
hereof.
          17. None of Company, SPE, or Administrator may assign any of its
rights under this Agreement without the prior written consent of Bank; provided,
however, that Bank won’t unreasonably withhold or delay its consent to any
assignment by Administrator to any successor Administrator under the Loan
Agreement or by Company to any successor servicer under the Loan Agreement.
Subject to the preceding sentence, this Agreement shall be binding upon each of
the parties hereto and their respective successor and assigns, and shall inure
to the benefit of, and be enforceable by, Administrator, each of the parties
hereto and their respective successor and assigns.
          18. Nothing contained in this Agreement shall create any agency,
fiduciary, joint venture or partnership relationship between Company, SPE,
Administrator and/or Bank.
          19. This Agreement shall be interpreted in accordance with the laws of
the State of North Carolina. The parties hereto agree that the Account shall be
deemed to be located in the State of North Carolina for all purposes under the
Uniform Commercial Code.

78



--------------------------------------------------------------------------------



 



          20. SPE hereby agrees that in the event that Company makes any payment
to Bank pursuant to Section 5 or 11 of this Agreement, SPE will reimburse
Company therefor, upon demand, together with interest on such amount until
reimbursed in full at a rate per annum equal to the sum of (i) the Prime Rate
(as defined in the Loan Agreement), plus (ii) 2% per annum.
<signature pages follow>

79



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement by
their duly authorized officers as of the day and year first above written.

            G&K SERVICES, INC.,
a Minnesota corporation (“Company”)
      By:           Name:           Title:        
Address:

G&K Services, Inc.
5995 Opus Parkway
Suite 500
Minnetonka, MN 55343
Attention: Glenn Stolt, Treasurer
Phone: 952-912-5870
Fax:      912-912-5950         G&K RECEIVABLES CORP.,
a Minnesota corporation (“SPE”)
      By:           Name:           Title:        
Address:

G&K Receivables Corp.
5995 Opus Parkway
Suite 550
Minnetonka, MN 55343
Attention: Glenn Stolt, Treasurer
Phone: 952-912-5870
Fax:      912-912-5950   

80



--------------------------------------------------------------------------------



 



            SUNTRUST ROBINSON HUMPHREY, INC.,
as Administrator
(“Administrator”)
      By:           Name:           Title:        
Address:  
SunTrust Robinson Humphrey, Inc.
Mail Code 3950
303 Peachtree Street, 24th Floor
Atlanta, GA 30308
Attention: TPF Asset Admin.

Facsimile:    (404) 658-4568
Telephone: (404) 813-5000   

81



--------------------------------------------------------------------------------



 



            BANK OF AMERICA, N.A.
(“Bank”)
      By:           Name:           Title:                 By:           Name:  
        Title:        
Address:   
Bank of America, N. A.
Attn: Clayton T. (Clay) Bill
Vice President
Mail Code: IL1-231-20-32
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.8016
Fax: 312.974.0113

Attn: Christine Wynimko
Mail Code: IL1-231-14-30
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.6221
Fax: 877.803.0997

Attn: Candy E. Jones
Assistant Vice President
Mail Code: IL1-231-20-49
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.1384
Fax: 312.828.2347     

82



--------------------------------------------------------------------------------



 



ATTACHMENT I
TO MULTI PARTY BLOCKED ACCOUNT AGREEMENT
[Letterhead of Administrator]
[Date]

     
To:
  Bank of America, N.A.
Attn: Clayton T. (Clay) Bill
Vice President
Mail Code: IL1-231-20-32
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.8016
Fax: 312.974.0113
 
   
 
  Attn: Christine Wynimko
Mail Code: IL1-231-14-30
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.6221
Fax: 877.803.0997
 
   
 
  Attn: Candy E. Jones
Assistant Vice President
Mail Code: IL1-231-20-49
231 S LA SALLE ST
CHICAGO IL 60604
Phone: 312.828.1384
Fax: 312.828.2347

Re: G&K Receivables Corp.’s Account No. 3750835894 (the “Account”)
     Ladies and Gentlemen:
          Reference is made to the Multi Party Blocked Account Agreement dated
as of November 17, 2004 (the “Agreement”) among G&K Services, Inc., a Minnesota
corporation (“Company”), G&K Receivables Corp., a Minnesota corporation,
SunTrust Robinson Humphrey, Inc., a Tennessee corporation, as agent and
administrator for Three Pillars Funding LLC (“Administrator”), and you,
regarding the Account. Capitalized terms used and not otherwise defined herein
are used with the meanings ascribed thereto in the Agreement.
          In accordance with Section 1(c) of the Agreement, Administrator hereby
gives you notice of our exercise of control of the Account and we hereby
instruct you to transfer all collected and available balances in the Account
(i) on the first day of the Activation Period and

83



--------------------------------------------------------------------------------



 



(ii) from time to time thereafter during the Activation Period, in each case,
directly to the following account of Administrator:

         
Bank Name:
     
Location:
     
ABA Routing No.:
  For credit to:  
Reference:
  G&K Receivables Corp. Transaction  
Attention:
   

            Very truly yours,

SUNTRUST ROBINSON HUMPHREY, INC., as Administrator
      By:           Name:           Title:      

84



--------------------------------------------------------------------------------



 



         

SCHEDULE 8.12
Deposit Accounts and Concentration Accounts

                  Bank Name   Bank Account   DPC Name   Bank Branch Address
Wells Fargo Bank, N.A.
  4945078129     Wells Fargo Master   6th & Marquette
Minneapolis, MN
Wells Fargo Bank, N.A.
  39036     Concentration   6th & Marquette
Minneapolis. MN
US Bank, N.A.
  153910091070     US Bank Master   800 Nicollet Mall
Minneapolis, MN
Bank of America
  3750835894     Bank of America Master   231 S. LaSalle Street
Chicago, IL
Regions Bank
  305023688     Regions Master   417 North 20th Street
Birmingham, AL

85



--------------------------------------------------------------------------------



 



SCHEDULE 9.1.5
COLLATERAL REVIEW REQUIREMENTS
          I. Initial Report of Commercial Lending Consultants
          (a) shall be titled the “Initial Report of Commercial Lending
Consultants on Agreed Upon Procedures”;
          (b) shall be addressed to G&K Services, Inc., as Servicer and to
SunTrust Robinson Humphrey, Inc. as Administrator, at their respective addresses
set forth on Schedule 15.3 to the Loan Agreement;
          (c) the review and subsequent report shall be conducted by
                       ;
          (d) the report shall be delivered within thirty (30) days after this
transaction’s Closing Date; and
          (e) randomly select a sample of 100 accounts included in the
receivable schedule delivered by Borrower pursuant to the initial funding and
perform the following:
     (i) agree account information including: receivables balance and repayment
terms to the receivable servicing system;
     (ii) verify that the Receivable Files and G&K’s computer records have been
marked or stamped as required by the Loan Agreement (Section 9.1.9); and
     (iii) verify that the Receivable Files have been segregated and stored as
required by the Loan Agreement.
          II. Reports of Commercial Lending Consultants
          (a) shall be titled “Report of Commercial Lending Consultants on
Agreed Upon Procedures”;
          (b) shall be addressed as detailed in item I above;
          (c) the reviews and subsequent reports shall be conducted by
                       ;
          (d) the reports shall be delivered within thirty (30) days after each
annual period following this transaction’s Closing Date; and
          (e) each report will verify the following:

86



--------------------------------------------------------------------------------



 



     (i) agree data from three (3) randomly selected Borrowing Base Certificates
over the most recent semi-annual period to the system reports and accounting
records used in the compilation of those Borrowing Base Certificates;
     (ii) verify mathematical accuracy of calculations in the Borrowing Base
Certificates in item (i) above and ensure that calculations comply with the
requirements specified in the Loan Agreement;
     (iii) randomly select a sample of 100 accounts included in the receivable
schedules delivered by Borrower pursuant to the subsequent findings during the
most recent semi-annual period and perform the following:
     (A) agree account information including: receivable balance and repayment
terms to the receivable servicing system;
     (B) verify that the receivable files and G&K’s computer records have been
marked or stamped as required by the Loan Agreement;
     (C) verify that the receivable files have been segregated and stored as
required by the Loan Agreement;
     (D) verify data included in Dilutions;
     (iv) confirm that the Concentration Account Agreements remain in place and
are in effect with respect to each of the Concentration Accounts; and
     (v) randomly select a sample of 15 Business Days during the most recent
semi-annual period and verify that the Collections are being concentrated into
one of the Concentration Accounts on each Business Day such Collected are
received.

87



--------------------------------------------------------------------------------



 



Schedule 15.3
NOTICE ADDRESSES
Borrower:
G&K Receivables Corp.
5995 Opus Parkway
Minnetonka, MN 55343
Attention:   Thomas J. Rooney, Vice President and Treasurer
Phone:         952-912-5870
Fax:             912-912-5950
Servicer:
G&K Services, Inc.
5995 Opus Parkway
Minnetonka, MN 55343
Attention:   Thomas J. Rooney, Vice President and Treasurer
Phone:         952-912-5870
Fax:             912-912-5950
Lender:
Three Pillars Funding LLC
c/o AMACAR Group, L.L.C.
6525 Morrison Boulevard, Suite 318
Charlotte, NC 28211
Attention:    Doris Hearn
Phone:         704-365-0569
Fax:             704-365-1362
Administrator:
SunTrust Robinson Humphrey, Inc.
23rd Floor, MC3950
303 Peachtree Street
Atlanta, GA 30308
Attention:     Kecia Howson
Telephone:   404-813-5207
Facsimile:    404-813-5000

88